Exhibit 10.4
EXECUTION VERSION



RECEIVABLES PURCHASE AGREEMENT
Dated as of April 5, 2011
among
CMC RECEIVABLES, INC., as Seller,
COMMERCIAL METALS COMPANY, as the Servicer,
THE PURCHASERS FROM TIME TO TIME PARTY HERETO
and
WELLS FARGO BANK, N.A., as Administrative Agent
CHI60,775,535v13

 



--------------------------------------------------------------------------------



 



Table of Contents

                PAGE  
ARTICLE I. TERMS OF THE INVESTMENTS
    1  
 
       
Section 1.1. Investment Facility
    1  
Section 1.2. Making Investments
    2  
Section 1.3. Transfer of Receivables and Other Purchased Assets
    2  
Section 1.4. Terms and Conditions for Sale, Assignment and Transfer
    2  
Section 1.5. Purchased Assets Coverage Percentage Computation
    4  
Section 1.6. Fees
    5  
Section 1.7. Payment Requirements
    5  
Section 1.8. Yield
    5  
Section 1.9. Suspension of the LMIR
    5  
 
       
ARTICLE II. PAYMENTS AND COLLECTIONS
    5  
 
       
Section 2.1. Settlement Procedures
    5  
Section 2.2. Payment Rescission
    9  
Section 2.3. Clean-up Option
    9  
Section 2.4. Amount of Collections
    9  
 
       
ARTICLE III. REPRESENTATIONS AND WARRANTIES
    9  
 
       
Section 3.1. Representations and Warranties of Seller
    9  
Section 3.2. Representations and Warranties of the Servicer
    13  
 
       
ARTICLE IV. CONDITIONS OF EFFECTIVENESS AND PURCHASES
    16  
 
       
Section 4.1. Conditions Precedent to Effectiveness
    16  
Section 4.2. Conditions Precedent to All Investments
    16  
 
       
ARTICLE V. COVENANTS
    17  
 
       
Section 5.1. Affirmative Covenants of Seller Parties
    17  
Section 5.2. Negative Covenants of Seller Parties
    25  
 
       
ARTICLE VI. ADMINISTRATION AND COLLECTION
    26  
 
       
Section 6.1. Designation of the Servicer
    26  
Section 6.2. Duties of the Servicer
    27  
Section 6.3. Lock-Box Accounts
    29  
Section 6.4. Collection Notices
    29  
Section 6.5. Responsibilities of Seller
    30  
Section 6.6. Reports
    30  
Section 6.7. Servicing Fees
    30  
 
       
ARTICLE VII. AMORTIZATION EVENTS
    30  
 
       
Section 7.1. Amortization Events
    30  
Section 7.2. Remedies
    34  
 
       
ARTICLE VIII. INDEMNIFICATION
    34  

ii



--------------------------------------------------------------------------------



 



                PAGE  
Section 8.1. Indemnities by Seller
    34  
Section 8.2. Indemnities by the Servicer
    37  
Section 8.3. Increased Cost and Reduced Return
    39  
Section 8.4. Other Costs and Expenses
    40  
 
       
ARTICLE IX. THE ADMINISTRATIVE AGENT
    40  
 
       
Section 9.1. Appointment
    40  
Section 9.2. Delegation of Duties
    41  
Section 9.3. Exculpatory Provisions
    41  
Section 9.4. Reliance by the Administrative Agent and the Purchasers
    41  
Section 9.5. Notice of Amortization Events
    41  
Section 9.6. Non-Reliance on the Administrative Agent and Other Purchasers
    42  
Section 9.7. Indemnification of Administrative Agent
    42  
Section 9.8. Administrative Agent in its Individual Capacity
    43  
Section 9.9. Successor Administrative Agent
    43  
Section 9.10. UCC Filings
    43  
 
       
ARTICLE X. ASSIGNMENTS; PARTICIPATIONS
    43  
 
       
Section 10.1. Assignments
    43  
Section 10.2. Participations
    44  
Section 10.3. Replacement of Purchaser
    44  
 
       
ARTICLE XI. GRANT OF SECURITY INTEREST
    45  
 
       
Section 11.1. Grant of Security Interest
    45  
 
       
ARTICLE XII. MISCELLANEOUS
    45  
 
       
Section 12.1. Waivers and Amendments
    45  
Section 12.2. Notices
    46  
Section 12.3. Ratable Payments
    46  
Section 12.4. Protection of Ownership and Security Interests
    47  
Section 12.5. Confidentiality
    48  
Section 12.6. Limitation of Liability
    48  
Section 12.7. CHOICE OF LAW
    48  
Section 12.8. CONSENT TO JURISDICTION
    49  
Section 12.9. WAIVER OF JURY TRIAL
    49  
Section 12.10. Integration; Binding Effect; Survival of Terms
    49  
Section 12.11. Counterparts; Severability; Section References
    50  
Section 12.12. PATRIOT Act
    50  
Section 12.13. Recourse Against Certain Parties
    50  

iii



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

      Exhibit I  
Definitions
Exhibit II-A  
Form of Investment Notice
Exhibit II-B  
Form of Reduction Notice
Exhibit III  
Seller’s Chief Executive Office, Principal Place of Business, Records
   
Locations, Federal Taxpayer ID Number and Organizational ID Number
Exhibit IV  
Lock-Boxes and Lock-Box Accounts
Exhibit V  
Form of Compliance Certificate
Exhibit VI  
Form of Assignment Agreement
Exhibit VII  
Credit and Collection Policy
Exhibit VIII  
Form of Interim Report
Exhibit IX  
Form of Monthly Report
Exhibit X  
Form of Performance Undertaking
Exhibit XI  
Corporate Names; Trade Names; Assumed Names
Schedule A  
Commitments
Schedule B  
Closing Documents
Schedule C  
Divisions

iv



--------------------------------------------------------------------------------



 



RECEIVABLES PURCHASE AGREEMENT
          THIS RECEIVABLES PURCHASE AGREEMENT dated as of April 5, 2011, is
among:
     (a) CMC Receivables, Inc., a Delaware corporation (“Seller”),
     (b) Commercial Metals Company, a Delaware corporation (“CMC”), as initial
Servicer,
     (c) Wells Fargo Bank, N.A., a national banking association (“WFB”), and
each of the other financial institutions from time to time party hereto (each, a
“Purchaser”), and
     (d) WFB in its capacity as administrative agent for the Purchasers (in such
capacity, together with its successors and assigns, the “Administrative Agent”).
Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.
PRELIMINARY STATEMENTS
     Seller desires to transfer and assign Receivables to the Purchasers from
time to time.
     On the terms and subject to the conditions set forth herein, the Purchasers
desire to acquire Receivables from Seller from time to time.
     WFB has been requested and is willing to act as Administrative Agent on
behalf of the Purchasers in accordance with the terms hereof.
ARTICLE I.
TERMS OF THE INVESTMENTS
     Section 1.1. Investment Facility.
     (a) On the terms and subject to the conditions hereof, the Seller may, from
time to time before the Facility Termination Date, request that the Purchasers
make investments ratably (based on their Percentages) in the Purchased Assets
(each, an “Investment”) in accordance with Section 1.2. Each Purchaser severally
hereby agrees, on the terms and subject to the conditions hereof, to make
Investments (through the Administrative Agent) from time to time from the date
hereof to the Facility Termination Date, based on its Percentage of the
Investment Price for each Investment requested pursuant to Section 1.2(a);
provided that under no circumstances shall any Purchaser make any Investment if,
after giving effect to such Investment, (i) such Purchaser’s outstanding Capital
would exceed its Commitment, (ii) the Aggregate Capital would exceed the
Purchase Limit, or (iii) the Purchased Assets Coverage Percentage would exceed
100%.

1



--------------------------------------------------------------------------------



 



     (b) Seller may, upon at least ten (10) Business Days’ notice to the
Purchasers, terminate in whole or reduce in part, ratably amongst the Purchasers
in accordance with their respective Percentages, the unused portion of the
Purchase Limit; provided that each partial reduction of the Purchase Limit shall
be in a minimum amount of $1,000,000 (or a larger integral multiple of $100,000)
per Purchaser.
     Section 1.2. Making Investments.
     Each request for an Investment hereunder may be made on any day upon the
Seller’s irrevocable written notice in the form of Exhibit II-A hereto (each, an
“Investment Notice”) delivered to the Purchasers prior to 12:00 noon (New York
time) at least one Business Day before the requested Investment Date,
specifying: (a) the aggregate amount of cash (the “Cash Purchase Price”), if
any, requested to be paid to the Seller for such Investment (which, unless such
amount is $0, shall not be less than $1,000,000 per Purchaser or a larger
integral multiple of $100,000), (b) the requested date of such Investment (which
shall be a Business Day) and (c) the pro forma calculation of the Purchased
Assets Coverage Percentage after giving effect to the increase in the Capital.
     Section 1.3. Transfer of Receivables and Other Purchased Assets.
     (a) Sale of Receivables. In consideration of the Purchasers’ agreement to
make Investments, the entry into this Agreement by the Administrative Agent and
the Purchasers, and the Administrative Agent and Purchasers’ agreement to make
payments to the Seller from time to time in accordance with Section 1.4,
effective on the Closing Date, the Seller hereby sells, conveys, transfers and
assigns to the Administrative Agent, on behalf of the Purchasers, all of
Seller’s right, title and interest in and to (i) all Receivables existing as of
the close of business on the Initial Cutoff Date or thereafter arising from time
to time prior to the Facility Termination Date, and all rights and payments
relating thereto, (ii) all Related Security relating thereto, whether existing
on the Initial Cutoff Date or thereafter arising, (iii) all Collections thereof,
whether existing on the Initial Cutoff Date or thereafter arising, (iv) each
Lock-Box and each Lock-Box Account, , whether existing on the Initial Cutoff
Date or thereafter arising, and (v) all proceeds of any of the foregoing,
whether existing on the Initial Cutoff Date or thereafter arising (collectively,
the “Pool Assets”).
     (b) Purchase of Purchased Assets. Subject to the terms and conditions
hereof, the Administrative Agent (on behalf of the Purchasers) hereby purchases
and accepts from the Seller all Pool Assets sold, assigned and transferred
pursuant to Section 1.3(a) (collectively, the “Purchased Assets”).
     (c) Obligations Not Assumed. The foregoing sale, assignment and transfer
does not constitute and is not intended to result in the creation, or an
assumption by the Administrative Agent or any Purchaser, of any obligation of
the Seller, any Originator or any other Person under or in connection with the
Receivables or any other Related Security, all of which shall remain the
obligations and liabilities of the Seller, such Originator and/or such other
Person, as applicable.
     Section 1.4. Terms and Conditions for Sale, Assignment and Transfer.
Subject to the terms and conditions hereof, in consideration for the sale,
assignment and transfer of the

2



--------------------------------------------------------------------------------



 



Purchased Assets by the Seller to the Administrative Agent (on behalf of the
Purchasers) hereunder:
     (a) Investments. On the Closing Date, and thereafter from time to time
prior to the Facility Termination Date, on request of the Seller for an
Investment in accordance with Section 1.2, the Administrative Agent (on behalf
of the Purchasers), in accordance with Section 1.2, shall pay to the Seller,
each such Purchaser’s Percentage of the amount requested by the Seller under
Section 1.2; provided, however, that nothing herein shall obligate the
Administrative Agent to make any payment in excess of the funds it receives from
the Purchasers.
     (b) Reinvestments. On each Business Day prior to the Facility Termination
Date, the Servicer, on behalf of the Administrative Agent and the Purchasers,
shall pay to the Seller, out of Collections of the Receivables, the amount
available for reinvestment in accordance with Section 2.1(b)(ii). Each such
payment is herein referred to as a “Reinvestment”.
     (c) Deferred Purchase Price. The Servicer, on behalf of the Administrative
Agent and the Purchasers, shall pay to the Seller, from Collections, the amounts
payable to the Seller from time to time pursuant to Section 2.1(b)(ii),
Section 2.1(b)(iv) and clause fifth of Section 2.1(d)(ii) (such amounts, the
“Deferred Purchase Price” with respect to the Purchased Assets) at the times
specified in such Sections. The parties hereto acknowledge and agree that the
Administrative Agent and the Purchasers shall have the right to, and intend to,
setoff (i) the Seller’s obligation to pay (or cause to be paid) to the
Purchasers (or to the Administrative Agent on their behalf) all Collections on
the portion of the Purchased Assets attributable to the Deferred Purchase Price
against (ii) the Administrative Agent’s and the Purchasers’ obligations to pay
(or cause to be paid) to the Seller the Deferred Purchase Price.
     (d) Seller Payments Limited to Collections. Notwithstanding any provision
contained in this Agreement to the contrary, the Administrative Agent and the
Purchasers shall not be obligated to pay any amount to the Seller as the
purchase price of the Purchased Assets pursuant to subsections (b) and (c) above
except to the extent of Collections on Receivables available for distribution to
the Seller in accordance with this Agreement. Any amount that the Administrative
Agent or any Purchaser does not pay pursuant to the preceding sentence shall not
constitute a claim (as defined in § 101 of the Bankruptcy Code) against or
corporate obligation of such Person for any such insufficiency unless and until
such amount becomes available for distribution to the Seller in accordance with
Section 2.1(d)(ii).
     (e) Intent of the Parties. The parties to this Agreement intend that the
sale, assignment and transfer of Purchased Assets to the Administrative Agent
(on behalf of the Purchasers) shall be treated as a sale for all purposes (other
than for federal, state and local income and franchise tax purposes as provided
in the following paragraph of this clause (e)). If notwithstanding the intent of
the parties, such sale, transfer and assignment is not treated as a sale for
such purposes, such sale, assignment and transfer shall be treated as the grant
of, and the Seller does hereby grant to the Administrative Agent (for the
benefit of the Purchasers) a security interest in the following property to
secure all of the Seller’s obligations (monetary or otherwise) under this
Agreement and the other Transaction Documents to which it is a party, whether
now or hereafter existing or arising, due or to become due, direct or indirect,
absolute or contingent: all of the Seller’s right, title and interest in, to and
under all Pool Assets, whether now or

3



--------------------------------------------------------------------------------



 



hereafter owned, existing or arising. The Seller hereby authorizes the
Administrative Agent to file financing statements describing as the collateral
covered thereby as “all assets of the debtor, whether now owned or hereafter
created, acquired or arising, and all proceeds of the foregoing” or words to
that effect, notwithstanding that such wording may be broader in scope than the
collateral described in this Agreement. The Administrative Agent, for the
benefit of the Purchasers, shall have, with respect to the Pool Assets, and in
addition to all the other rights and remedies available to the Administrative
Agent and the Purchasers, all the rights and remedies of a secured party under
any applicable UCC.
     Notwithstanding the foregoing paragraph of this clause (e), the Seller
Parties, the Administrative Agent and the Purchasers intend and agree to treat,
for U.S. federal, state and local income and franchise tax (in the nature of
income tax) purposes only, the sale, assignment and transfer of the Purchased
Assets to the Administrative Agent (on behalf of the Purchasers) as a loan to
the Seller secured by the Pool Assets. The provisions of this Agreement and all
related Transaction Documents shall be construed to further these intentions of
the parties.
     (f) Additional Purchasers; Increase of Purchase Limit. Provided that no
Amortization Event or Potential Amortization Event exists and is continuing, the
Seller may, with the written consent of the Administrative Agent (such consent
not to be unreasonably withheld), add additional Persons as Purchasers with new
Commitments under this Agreement; provided that the aggregate of all Commitments
hereunder after giving effect to such addition would not exceed $200,000,000.
Each new Purchaser shall become a party hereto, by executing and delivering to
the Administrative Agent and the Seller, an Assumption Agreement substantially
in the form of Exhibit VI hereto.
     (g) Nature of Obligations; Defaulting Purchasers. Each Purchaser’s
obligations hereunder shall be several, such that the failure of any other
Purchaser to make a payment in connection with any Investment shall not relieve
any other Purchaser of its obligation hereunder to make payment for any such
Investment or drawing. Notwithstanding anything in this Section 1.4(g) to the
contrary, no Purchaser shall be required to make any Investment or payment with
respect to such drawing pursuant to this Section 1.4(g) for an amount which
would cause the aggregate Capital of such Purchaser (after giving effect to such
Investment) to exceed its Commitment.
     Section 1.5. Purchased Assets Coverage Percentage Computation.
     The Purchased Assets Coverage Percentage shall be initially computed on the
Closing Date. Thereafter, until the Facility Termination Date, such Purchased
Assets Coverage Percentage shall be automatically recomputed on each Business
Day other than a Termination Day. From and after the occurrence of any
Termination Day, the Purchased Assets Coverage Percentage shall (until the
event(s) giving rise to such Termination Day are satisfied or are waived in
accordance with the terms of this Agreement) be deemed to be 100%. The Purchased
Assets Coverage Percentage shall become zero when the Final Payout Date has
occurred and the Servicer shall have received the accrued Servicing Fee thereon.

4



--------------------------------------------------------------------------------



 



     Section 1.6. Fees.
     The Seller shall pay to the Administrative Agent and the Purchasers the
fees in the amounts and on the dates set forth in the Fee Letter.
     Section 1.7. Payment Requirements.
     One or more Seller Parties shall initiate a wire transfer of amounts to be
paid or deposited by it pursuant to any provision of this Agreement no later
than 1:00 p.m. (New York City time) on the day when due in immediately available
funds. If such amounts are payable to the Administrative Agent, they shall be
paid to the Administrative Agent’s Account for prompt distribution to the
appropriate parties. All computations of Yield and per annum Fees under the
Transaction Documents shall be made on the basis of a year consisting of three
hundred sixty (360) days for the actual number of days elapsed. If any amount
hereunder shall be payable on a day which is not a Business Day, such amount
shall be payable on the next succeeding Business Day.
     Section 1.8. Yield.
     The Capital of each Investment shall accrue Yield for each day at then
applicable Yield Rate. On each Monthly Payment Date, Seller shall pay in arrears
to the Administrative Agent for the ratable account of the Purchasers an
aggregate amount equal to the accrued and unpaid Yield on the Investments for
each day during the Calculation Period (or portion thereof) then most recently
ended.
     Section 1.9. Suspension of the LMIR.
     If any Purchaser determines (in commercially reasonably discretion applied
consistently with respect to similar facilities) that (a) funding any Investment
at the LMIR would violate any applicable law, rule, regulation, or directive of
any governmental or regulatory authority, whether or not having the force of
law, or (b) such LMIR does not accurately reflect the cost of acquiring or
maintaining such Investment, then such Purchaser may suspend the availability of
such LMIR, and such Purchaser’s Capital shall thereafter accrue Yield at the
Alternate Base Rate.
ARTICLE II.
PAYMENTS AND COLLECTIONS
     Section 2.1. Settlement Procedures.
     (a) Administration of Collections. The collection of the Receivables shall
be administered by the Servicer in accordance with this Agreement. The Seller
shall provide to the Servicer on a timely basis all information needed for such
administration, including notice of the occurrence of any Termination Day and
current computations of the Purchased Assets Coverage Percentage.

5



--------------------------------------------------------------------------------



 



     (b) Setting Aside Collections; Reinvestments. The Servicer shall, on each
day on which Collections or Deemed Collections of Receivables are received (or
deemed received) by the Seller or the Servicer:
     (i) set aside and hold in trust (and shall, at the request of the
Administrative Agent after the Dominion Date, segregate in a separate account
approved by the Administrative Agent) for the benefit of the Purchasers, out of
such Collections and Deemed Collections, first, an amount equal to the aggregate
Yield accrued through such day for each Portion of Capital and not previously
set aside, second, an amount equal to the Fees accrued and unpaid through such
day, and third, to the extent funds are available therefor, an amount equal to
the Servicing Fee accrued through such day and not previously set aside,
     (ii) subject to Section 2.1(f), if such day is not a Termination Day, remit
to the Seller the remainder of such Collections. Such remainder shall, (x) to
the extent representing a return of the Aggregate Capital, be automatically
reinvested (ratably among the Purchasers according to each Purchaser’s Capital)
in the Purchased Assets and (y) to the extent not representing a return of the
Aggregate Capital, be paid to the Seller in respect of the Deferred Purchase
Price for the Purchased Assets; provided, however, that if the Purchased Assets
Coverage Percentage would exceed 100%, then the Servicer shall not reinvest or
remit to the Seller, but shall set aside and hold in trust for the benefit of
the Purchasers (and shall, at the request of the Administrative Agent, segregate
in a separate account approved by the Administrative Agent) a portion of such
Collections and Deemed Collections that, together with the other Collections and
Deemed Collections set aside pursuant to this paragraph, shall equal the amount
necessary to reduce the Purchased Assets Coverage Percentage to 100% (determined
as if such Collections and Deemed Collections set aside had been applied to
reduce the Aggregate Capital at such time), which amount shall be deposited into
the Administrative Agent’s Account (for the benefit of the Purchasers) on the
next Capital Settlement Date in accordance with Section 2.1(c);
     (iii) if such day is a Termination Day, set aside, segregate and hold in
trust (and shall, at the request of the Administrative Agent after the Dominion
Date, segregate in a separate account approved by the Administrative Agent) for
the benefit of the Purchasers the entire remainder of such Collections and
Deemed Collections; provided that if amounts are set aside and held in trust on
any Termination Day of the type described in clause (a) of the definition of
“Termination Day” and, thereafter, the conditions set forth in Section 4.2 are
satisfied or waived by the Administrative Agent and the Required Purchasers,
such previously set-aside amounts shall, to the extent representing a return of
Aggregate Capital and ratably (determined according to outstanding Capital), be
reinvested and/or paid to the Seller in respect of the Deferred Purchase Price
for the Purchased Assets in accordance with clause (ii) above on the day of such
subsequent satisfaction or waiver of conditions, as the case may be, and
     (iv) subject to Section 2.1(f), pay to the Seller (on behalf of the
Administrative Agent and the Purchasers) for the Seller’s own account and in
payment of the Deferred Purchase Price for the Purchased Assets any Collections
and Deemed Collections in

6



--------------------------------------------------------------------------------



 



excess of amounts required to be reinvested in accordance with clause (i),
(ii) or (iii) above.
     (c) Deposit of Collections on Settlement Dates. The Servicer shall, in
accordance with the priorities set forth in Section 2.1(d), deposit into the
Administrative Agent’s Account (or such other account designated by the
Administrative Agent), on each Settlement Date (or, solely with respect to
Collections and Deemed Collections held for the Purchasers pursuant to
Section 2.1(f)(iii), such other date approved by the Administrative Agent with
at least five (5) Business Days prior written notice to the Administrative Agent
of such payment), Collections and Deemed Collections held for the Purchasers
pursuant to Section 2.1(b)(i) or 2.1(f) plus the amount of Collections and
Deemed Collections then held for the Purchasers pursuant to Section 2.1(b)(ii)
and Section 2.1(b)(iii); provided that if CMC or an Affiliate thereof is the
Servicer, such day is not a Termination Day and the Administrative Agent has not
notified CMC (or such Affiliate) that the right to retain the portion of
Collections and Deemed Collections set aside pursuant to Section 2.1(b)(i) that
represents the Servicing Fee is revoked, CMC (or such Affiliate) may retain the
portion of the Collections and Deemed Collections set aside pursuant to
Section 2.1(b)(i) that represents the Servicing Fee in payment in full of the
accrued Servicing Fees so set aside. No later than the second Business Day after
the end of each Calculation Period, the Administrative Agent will notify the
Servicer by facsimile or electronic mail of the amount of Yield accrued with
respect to each Portion of Capital during such Calculation Period or portion
thereof.
     (d) Distribution of Collections by the Administrative Agent. Upon receipt
of funds deposited into the Administrative Agent’s Account pursuant to clause
(c) above, the Administrative Agent shall cause such funds to be distributed as
follows:
     (i) if such distribution occurs on a day that is not a Termination Day and
the Purchased Assets Coverage Percentage does not exceed 100%, first to the
Administrative Agents (for the benefit of the Purchasers) in payment in full of
all accrued Yield and Fees with respect to each Portion of Capital, and second,
if the Servicer has set aside amounts in respect of the Servicing Fee pursuant
to clause (b)(i) above and has not retained such amounts pursuant to clause
(c) above, to the Servicer (payable in arrears on each Settlement Date) in
payment in full of the accrued Servicing Fees so set aside, and
     (ii) if such distribution occurs on a Termination Day or on a day when the
Purchased Assets Coverage Percentage exceeds 100%, first to the Purchasers in
payment in full of all accrued Yield and Fees with respect to each Portion of
Capital, second to the Purchasers in payment in full of Capital (or, if such day
is not a Termination Day, the amount necessary to reduce the Purchased Assets
Coverage Percentage to 100%) (determined as if such Collections had been applied
to reduce the aggregate outstanding Capital), third, to the Servicer in payment
in full of all accrued Servicing Fees, fourth, if the Capital and accrued Yield
with respect to each Portion of Capital have been reduced to zero, and all
accrued Servicing Fees payable to the Servicer have been paid in full, to the
any Indemnified Party or Affected Person in payment in full of any other amounts
owed thereto by the Seller hereunder, and fifth, after the occurrence of the
Final Payout Date, all additional Collections with respect to the Purchased
Assets shall be paid to the Seller for its own account in payment of the
Deferred Purchase Price for such Purchased Assets.

7



--------------------------------------------------------------------------------



 



     (e) Deemed Collections. For the purposes of this Section 2.1:
     (i) if on any day a Dilution occurs, the Seller shall be deemed to have
received a Deemed Collection and such Deemed Collection shall be immediately
applied to reduce the Net Pool Balance by the amount of such Deemed Collection.
To the extent the effect of such Deemed Collection on the Net Pool Balance shall
cause an Investment Excess, the Seller shall either deliver to the Servicer
immediately available funds in an amount equal to the lesser of (A) the sum of
all Deemed Collections deemed received by Seller and (B) an amount necessary to
eliminate such Investment Excess, and in each case, the Servicer shall remit the
same to the Administrative Agent pursuant to this Section 2.1;
     (ii) except as otherwise required by applicable law or the relevant
Contract, all Collections received from an Obligor of any Receivable shall be
applied to the Receivables of such Obligor in the order of the age of such
Receivables, starting with the oldest such Receivable, unless such Obligor
designates in writing its payment for application to specific Receivables.
     (f) Voluntary Reductions. If at any time the Seller shall wish to cause the
reduction of Aggregate Capital (but not to commence the liquidation, or
reduction to zero, of the entire Aggregate Capital), the Seller may do so as
follows:
     (i) the Seller shall provide each Purchaser and the Servicer with
irrevocable prior written notice in the form of Exhibit II-B hereto (each, a
“Reduction Notice”) of any proposed reduction of Aggregate Capital not later
than 12:00 noon (New York City time) one Business Day prior to the Business Day
on which the proposed reduction is to occur (the “Proposed Reduction Date”).
Such Reduction Notice shall (a) be prepared in accordance with the most recent
Settlement Report, and (b) designate (i) the Proposed Reduction Date, and
(ii) the amount of Aggregate Capital to be reduced (the “Aggregate Reduction”)
which shall be not less than $500,000 per Purchaser and shall be distributed
ratably to the Investments of each Purchaser in accordance with the amount of
Capital owing to each Purchaser. Only one (1) Reduction Notice shall be
outstanding at any time;
     (ii) on the proposed date of the commencement of such reduction and on each
day thereafter, the Servicer shall cause Collections not to be reinvested until
the amount thereof not so reinvested shall equal the desired amount of Aggregate
Reduction; and
     (iii) the Servicer shall hold such Collections in trust for the benefit of
the Administrative Agent (for the benefit of each Purchaser), for payment to the
Administrative Agent (for the benefit of each Purchaser) by deposit into the
Administrative Agent’s Account on the next Business Day or such other date
approved by the Administrative Agent and the Required Purchasers, and Capital
shall be deemed reduced in the amount to be paid to the Administrative Agent
only when in fact finally so paid.
Upon receipt by the Administrative Agent in the Administrative Agent’s Account
of any amount paid in reduction of the Aggregate Capital pursuant to sub-clause
(iii) above, the Administrative

8



--------------------------------------------------------------------------------



 



Agent shall cause such funds to be distributed to the Purchasers in payment of
each Purchaser’s outstanding Capital.
     Section 2.2. Payment Rescission. No payment of any of the Aggregate Unpaids
shall be considered paid or applied hereunder to the extent that, at any time,
all or any portion of such payment or application is rescinded by application of
law or judicial authority, or must otherwise be returned or refunded for any
reason. Seller shall remain obligated for the amount of any payment or
application so rescinded, returned or refunded, and shall promptly pay to the
applicable Purchaser or the Administrative Agent the full amount thereof
together with any Yield thereon from the date of any such rescission, return or
refunding.
     Section 2.3. Clean-up Option. At any time while the Aggregate Capital
outstanding is less than 10% of the Purchase Limit, Servicer shall have the
right (after providing at least five (5) Business Days’ prior written notice to
the Administrative Agent and each Purchaser) to repurchase all, but not less
than all, of the Purchased Assets. The purchase price in respect thereof shall
be an amount equal to the Aggregate Unpaids through the date of such repurchase,
payable in immediately available funds. Such repurchase shall be without
representation, warranty or recourse of any kind by, on the part of, or against
the Administrative Agent or any Purchaser except for a representation and
warranty that the reconveyance to Servicer is being made free and clear of any
Adverse Claim created by the Administrative Agent or the applicable Purchaser.
On the date of repurchase of the Purchased Assets pursuant to this Section, the
Commitments of the Purchasers shall automatically terminate.
     Section 2.4. Amount of Collections. Notwithstanding any provision of this
Agreement to the contrary, failure to have sufficient Collections to make any
payment due and payable hereunder shall in no event defer the due date of such
payment, and the applicable Seller Party shall remain obligated for the amount
of such deficiency.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
     Section 3.1. Representations and Warranties of Seller. Seller hereby
represents and warrants to the Administrative Agent and the Purchasers that:
          (a) Existence and Power. Seller is duly organized, validly existing
and in good standing under the laws of the State of Delaware. Seller is duly
qualified to do business and is in good standing as a foreign corporation, and
has and holds all corporate power and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted except where the failure to so qualify or so
hold could not reasonably be expected to have a Material Adverse Effect.
          (b) Power and Authority; Due Authorization, Execution and Delivery.
The execution and delivery by Seller of this Agreement and each other
Transaction Document to which it is a party, the performance of its obligations
hereunder and thereunder and the use of the proceeds of the Purchases made
hereunder, are within its corporate powers and authority and have been duly
authorized by all necessary corporate action on its part. This Agreement and

9



--------------------------------------------------------------------------------



 



each other Transaction Document to which Seller is a party has been duly
executed and delivered by Seller.
          (c) No Conflict. The execution and delivery by Seller of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its Organic Documents, (ii) any law, rule or regulation applicable
to it, (iii) any restrictions under any material agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Adverse Claim on assets of Seller (except as created hereunder) except,
in any case with respect to Clauses (i) through (iv) above, where such
contravention or violation could not reasonably be expected to have a Material
Adverse Effect; and no transaction contemplated hereby requires compliance with
any bulk sales act or similar law.
          (d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by Seller of this Agreement and
each other Transaction Document to which it is a party and the performance of
its obligations hereunder and thereunder.
          (e) Actions, Suits. (i) There are no actions, suits or proceedings
pending, or to the best of Seller’s knowledge, threatened in writing, against or
affecting Seller, or any of its properties, in or before any court, arbitrator
or other body, and which determination could reasonably be expected to have a
Material Adverse Effect, and (ii) Seller is not in default with respect to any
order of any court, arbitrator or governmental body.
          (f) Binding Effect. This Agreement and each other Transaction Document
to which Seller is a party constitute the legal, valid and binding obligations
of Seller enforceable against Seller in accordance with their respective terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).
          (g) Accuracy of Information. All information (other than projections
but including, without limitation, Interim Reports and Monthly Reports)
heretofore furnished by Seller or by any Authorized Officer of an Originator to
the Administrative Agent or any of the Purchasers for purposes of or in
connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by Seller or any such Authorized Officer to the
Administrative Agent or any of the Purchasers will be, true and accurate in all
material respects on the date such information is stated or certified and does
not and will not contain any material misstatement of fact or omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading.
          (h) Use of Proceeds. Seller will not use the proceeds of any
Investment hereunder (i) for a purpose that violates, or would be inconsistent
with, Regulation T, U or X

10



--------------------------------------------------------------------------------



 



promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.
          (i) Good Title. Immediately prior to or contemporaneously with each
Investment hereunder, Seller shall be the legal and beneficial owner of the
Receivables and Related Security with respect thereto, free and clear of any
Adverse Claim, except as created by the Transaction Documents. There have been
duly filed all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Seller’s ownership interest in each Receivable, its Collections and
the Related Security.
          (j) Perfection. Assuming the filing of the financing statements
approved by Seller on the date hereof (which will be filed by the Administrative
Agent or its representatives), this Agreement, together with the filing of such
financing statements, is effective to, and shall, upon each Investment
hereunder, transfer to the Administrative Agent for the benefit of the relevant
Purchaser or Purchasers (and the Administrative Agent for the benefit of such
Purchaser or Purchasers shall acquire from Seller) a valid and perfected first
priority ownership or security interest in each Receivable existing or hereafter
arising and in all other Pool Assets, free and clear of any Adverse Claim,
except as created or permitted by the Transactions Documents. In accordance with
the preceding sentence, the Administrative Agent confirms that it or its
representatives have duly filed all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect the Administrative Agent’s (on behalf of
the Purchasers) ownership or security interest in the Pool Assets.
          (k) Places of Business and Locations of Records. The principal places
of business and chief executive office of Seller and the offices where it keeps
all of its Records are located at the address(es) listed on Exhibit III or such
other locations of which the Administrative Agent and the Purchasers have been
notified in accordance with Section 5.2(a) in jurisdictions where all action
required by Section 12.4(a) has been taken and completed. Seller’s Federal
Employer Identification Number and Organizational Identification Number are
correctly set forth on Exhibit III.
          (l) Collections. The conditions and requirements set forth in
Section 5.1(j) and Section 6.2 have at all times been satisfied and duly
performed. The names and addresses of all Lock-Box Banks, together with the
account numbers of the Lock-Box Accounts of Seller at each Lock-Box Bank and the
post office box number of each Lock-Box, are listed on Exhibit IV. Seller has
not granted any Person, other than the Administrative Agent as contemplated by
this Agreement, control of any Lock-Box Account, or the right to take control of
any such Lock-Box Account at a future time or upon the occurrence of a future
event. Each of the Lock-Box Banks has been duly instructed to wire all available
funds in the Lock-Box Accounts on each Business Day to the Administrative
Agent’s Account. Each remittance of Collections by the Seller Parties to the
Administrative Agent or the Purchasers hereunder has been made (i) in payment of
a debt incurred by such Seller Party in the ordinary course of its business or
financial affairs, and (ii) in the ordinary course of business or financial
affairs of such Seller Party.

11



--------------------------------------------------------------------------------



 



          (m) Material Adverse Effect. Since November 30, 2010, no event has
occurred that would have a Material Adverse Effect.
          (n) Names. Except as stated on Exhibit XI, in the past five (5) years,
Seller has not used any legal names, trade names or assumed names other than the
name in which it has executed this Agreement.
          (o) Ownership of Seller. CMC owns, directly or indirectly, 100% of the
issued and outstanding Capital Securities of all classes of Seller, free and
clear of any Adverse Claim (other than Adverse Claims granted in connection with
the Senior Credit Agreement, as such agreement may be amended or refinanced from
time to time). Such Capital Securities are validly issued and there are no
options, warrants or other rights to acquire Capital Securities of Seller.
          (p) Not an Investment Company. Seller is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.
          (q) Compliance with Law. Seller has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, except, in each case, where such contravention or violation could
not reasonably be expected to have a Material Adverse Effect.
          (r) Compliance with Credit and Collection Policy. Seller has complied
in all material respects with the Credit and Collection Policy with regard to
each Receivable and the related Contract, and has not made any change to such
Credit and Collection Policy prohibited by Section 5.2(c).
          (s) Payments to Applicable Originators. With respect to each
Receivable, Seller has given reasonably equivalent value to the applicable
Originator in consideration therefor and such transfer was not made for or on
account of an antecedent debt. No transfer by any Originator of any Receivable
under the Sale Agreement is or may be voidable under any section of the
Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.
          (t) Enforceability of Contracts. Each Contract with respect to each
Eligible Receivable is effective to create, and has created, a legal, valid and
binding obligation of the related Obligor to pay the Outstanding Balance of the
Eligible Receivable created thereunder and any accrued interest thereon,
enforceable against the Obligor in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

12



--------------------------------------------------------------------------------



 



          (u) Eligible Receivables. Each Receivable included in the Net Pool
Balance on a Settlement Report as an Eligible Receivable was an Eligible
Receivable as of the last day of the period covered by such Settlement Report.
          (v) No Investment Excess. Seller has determined that, immediately
after giving effect to each Investment hereunder, no Investment Excess exists.
          (w) Financial Information. All financial statements and all other
financial information furnished to the Purchasers and described in Section 5.1
have been and will be prepared in accordance with GAAP consistently applied, and
do or will present fairly the consolidated financial condition of the Persons
covered thereby as at the dates thereof and the results of their operations for
the periods then ended; provided that unaudited financial statements of Seller
and each of Performance Guarantor and its Subsidiaries have been prepared
without footnotes, without reliance on any physical inventory and are subject to
year-end adjustments. Any projections furnished by Seller or by any Authorized
Officer of an Originator to the Purchasers for purposes of or in connection with
this Agreement were prepared in good faith based upon estimates and assumptions
stated therein which, at the time of preparation, were believed to be
reasonable.
          (x) OFAC. Seller is not a Person (i) whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) who engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
          (y) Patriot Act. Seller is in compliance, in all material respects,
with the USA Patriot Act (Title 111 of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “Act”). No part of the proceeds of the Purchases will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
     Section 3.2. Representations and Warranties of the Servicer. The Servicer
hereby represents and warrants to the Administrative Agent and the Purchasers as
of the date hereof and as of each Investment Date that:
          (a) Existence and Power. The Servicer is duly organized, validly
existing and in good standing under the laws of the State of Delaware. The
Servicer is duly qualified to do business and is in good standing as a foreign
corporation, and has and holds all corporate power and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is conducted except where
the failure to so qualify or so hold could not reasonably be expected to have a
Material Adverse Effect.

13



--------------------------------------------------------------------------------



 



          (b) Power and Authority; Due Authorization, Execution and Delivery.
The execution and delivery by the Servicer of this Agreement and each other
Transaction Document to which it is a party, the performance of its obligations
hereunder and thereunder, are within its corporate powers and authority and have
been duly authorized by all necessary corporate action on its part. This
Agreement and each other Transaction Document to which the Servicer is a party
has been duly executed and delivered by the Servicer.
          (c) No Conflict. The execution and delivery by the Servicer of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its Organic Documents, (ii) any law, rule or regulation applicable
to it, (iii) any restrictions under any material agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Adverse Claim on assets of the Servicer (except as created hereunder)
except, in any case with respect to clauses (i) through (iv) above, where such
contravention or violation could not reasonably be expected to have a Material
Adverse Effect; and no transaction contemplated hereby requires compliance with
any bulk sales act or similar law.
          (d) Governmental Authorization. No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by the Servicer
of this Agreement and each other Transaction Document to which it is a party and
the performance of its obligations hereunder and thereunder.
          (e) Actions, Suits. (i) There are no actions, suits or proceedings
pending, or to the best of the Servicer’s knowledge, threatened in writing,
against or affecting the Servicer, or any of its properties, in or before any
court, arbitrator or other body, that could reasonably be expected to have a
Material Adverse Effect, and (ii) the Servicer is not in default with respect to
any order of any court, arbitrator or governmental body that could reasonably be
expected to have a Material Adverse Effect.
          (f) Binding Effect. This Agreement and each other Transaction Document
to which the Servicer is a party constitute the legal, valid and binding
obligations of the Servicer enforceable against the Servicer in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
          (g) Accuracy of Information. All information (other than projections)
heretofore furnished by the Servicer or by any Authorized Officer of an
Originator to the Administrative Agent or any of the Purchasers for purposes of
or in connection with this Agreement, any of the other Transaction Documents or
any transaction contemplated hereby or thereby is, and all such information
hereafter furnished by the Servicer or any such Authorized Officer to the
Administrative Agent or any of the Purchasers will be, true and accurate in all
material respects on the date such information is stated or certified and does
not and will not

14



--------------------------------------------------------------------------------



 



contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading.
          (h) Collections. The conditions and requirements set forth in
Section 5.1(j) and Section 6.2 have at all times been satisfied and duly
performed.
          (i) Material Adverse Effect. Since November 30, 2010, no event has
occurred that would have a Material Adverse Effect.
          (j) Not an Investment Company. The Servicer is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.
          (k) Compliance with Law. The Servicer has complied in all respects
with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.
          (l) Compliance with Credit and Collection Policy. The Servicer has
complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract, and has not made any change
to such Credit and Collection Policy prohibited by Section 5.2(c).
          (m) OFAC. Neither the Servicer nor any Originator nor any Subsidiary
of any Originator is a Person (i) whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) on the list of Specially Designated
Nationals and Blocked Persons or subject to the limitations or prohibitions
under any other U.S. Department of Treasury’s Office of Foreign Assets Control
regulation or executive order.
          (n) Patriot Act. Each of the Servicer, the Originators and their
respective Subsidiaries is in compliance, in all material respects, with the
Act. No part of the proceeds of the Receivables will be used, directly or
indirectly, by any of the foregoing for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
          (o) ERISA Compliance.
          (i) Each Pension Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other federal or state laws.
Each Pension Plan that is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the IRS or an application for
such a letter is currently

15



--------------------------------------------------------------------------------



 



being processed by the IRS with respect thereto and, to the best knowledge of
the Servicer, nothing has occurred which would prevent, or cause the loss of,
such qualification. The Servicer and each ERISA Affiliate have made all required
contributions to each Pension Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Pension
Plan.
          (ii) There are no pending or, to the best knowledge of the Servicer,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Pension Plan that would be reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Pension Plan that has
resulted or would reasonably be expected to result in a Material Adverse Effect.
          (iii) (a) No ERISA Event has occurred or is reasonably expected to
occur; (b) no Pension Plan has any Unfunded Pension Liability which has resulted
or which would reasonably be expected to have a Material Adverse Effect;
(c) neither the Servicer nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA) which has resulted or which would reasonably be expected to have a
Material Adverse Effect; (d) neither the Servicer nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan which has resulted or which would reasonably be expected to
have a Material Adverse Effect; and (e) neither the Servicer nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA which has resulted or which would reasonably be expected to
have a Material Adverse Effect.
ARTICLE IV.
CONDITIONS OF EFFECTIVENESS AND PURCHASES
     Section 4.1. Conditions Precedent to Effectiveness. The effectiveness of
this Agreement is subject to the conditions precedent that (a) the
Administrative Agent shall have received on or before the date of such
Investment those documents listed on Schedule B, and (b) the Administrative
Agent and each of the Purchasers shall have received all Fees and expenses
required to be paid on such date pursuant to the terms of this Agreement and the
Fee Letters.
     Section 4.2. Conditions Precedent to All Investments. Each initial
Investment, Incremental Investment and Reinvestment shall be subject to the
further conditions precedent that (a) the Servicer shall have delivered to the
Administrative Agent and the Purchasers on or prior to the date of such
Investment, in form satisfactory to the Administrative Agent, all Settlement
Reports as and when due under Section 6.6; (b) the Facility Termination Date
shall not have occurred; (c) the Administrative Agent and the Purchasers shall
have received such other approvals, opinions or documents as it may reasonably
request, it being understood that no

16



--------------------------------------------------------------------------------



 



such opinions shall be requested unless there has been a change in law or
circumstance; and (d) on the applicable Investment Date, the following
statements shall be true (and acceptance of the proceeds of such Investment
shall be deemed a representation and warranty by Seller that such statements are
then true):
          (i) the representations and warranties set forth in Article III are
true and correct in all material respects on and as of the date of such
Investment as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall remain true and correct in all
material respects as of such earlier date;
          (ii) no event has occurred and is continuing, or would result from
such Investment, that will constitute an Amortization Event or a Potential
Amortization Event; and
          (iii) no Investment Excess exists or will result from such Purchase.
ARTICLE V.
COVENANTS
     Section 5.1. Affirmative Covenants of Seller Parties. Until the date on
which the Aggregate Unpaids have been paid in full (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) and the termination or expiration of all of the Commitments:
          (a) Financial Reporting. Such Seller Party will maintain, for itself
and each of its Subsidiaries, a system of accounting established and
administered in accordance with GAAP, and furnish or cause to be furnished to
the Administrative Agent and each Purchaser:
          (i) Annual Reporting. As soon as available and in any event within
five (5) days after the date the annual financial statements are required to be
filed with the SEC, but in no event later than one hundred (100) days after the
end of each Fiscal Year, (A) a copy of the consolidated balance sheet of
Performance Guarantor and its Subsidiaries, and the related consolidated
statements of income and cash flow of Performance Guarantor and its Subsidiaries
for such Fiscal Year, setting forth in comparative form the figures for the
immediately preceding Fiscal Year, audited (without any Impermissible
Qualification) by a “Big Four” accounting firm or other independent public
accountants reasonably acceptable to the Administrative Agent, together with
(B) the balance sheet and the related income statement of Seller.
          (ii) Quarterly Reporting. As soon as available and in any event within
five (5) days after the date that quarterly financial statements are required to
be filed with the SEC (excluding the last quarterly Fiscal Quarter of each
Fiscal Year), but in no event later than fifty (50) days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, (A) an unaudited
consolidated balance sheet of Performance Guarantor and its Subsidiaries as of
the end of such Fiscal Quarter and consolidated statements of

17



--------------------------------------------------------------------------------



 



income and cash flow of Performance Guarantor and its Subsidiaries for such
Fiscal Quarter and for the period commencing at the end of the previous Fiscal
Year and ending with the end of such Fiscal Quarter, and including (in each
case), in comparative form the figures for the corresponding Fiscal Quarter in,
and year to date portion of, the immediately preceding Fiscal Year, certified as
complete and correct by the chief financial or accounting Authorized Officer of
Performance Guarantor (subject to normal year-end audit adjustments), together
with (B) the balance sheet and the related income statement of Seller.
          (iii) Compliance Certificate. Together with the financial statements
required hereunder, a compliance certificate in substantially the form of
Exhibit V signed by the applicable Seller Party’s Authorized Officer and dated
the date of such annual financial statement or such quarterly financial
statement, as the case may be.
          (iv) Shareholders Statements and Reports. Promptly and in any event
within five (5) Business Days upon the furnishing thereof to the shareholders of
Performance Guarantor, copies of all financial statements, reports and proxy
statements so furnished.
          (v) S.E.C. Filings. Promptly and in any event within five (5) Business
Days upon the filing thereof, copies of all registration statements (other than
any registration statements on Form S-8 or its equivalent) and any reports on
Form 8-K, 10-K or 10-Q which Performance Guarantor files with the SEC.
          (vi) Copies of Notices. Promptly and in any event within five
(5) Business Days upon its receipt of any notice, request for consent, financial
statements, certification, report or other communication under or in connection
with any Transaction Document from any Originator or any Lock-Box Bank, copies
of the same.
          (vii) Material Indebtedness, Projections and Notices. Promptly upon
furnishing thereof to the lenders or noteholders under any agreement governing
any Material Indebtedness of CMC and its Subsidiaries (or any agent or trustee
for the foregoing), and in any event within five (5) Business Days copies of all
projections, compliance certificates and default notices required to be
delivered pursuant to such agreements (in each case without duplication of any
of the items described above in this Section 5.1(a)).
          (viii) Other Information. Reasonably promptly, from time to time, such
other information, documents, records or reports relating to the Receivables or
the financial condition, operations or business of such Seller Party as the
Administrative Agent or any Purchaser may from time to time reasonably request
in order to protect the interests of the Administrative Agent and the Purchasers
under or as contemplated by this Agreement.
Reports and financial statements required to be delivered pursuant to clauses
(i), (ii), (iv) and (v) of this Section 5.1(a) shall be deemed to have been
delivered on the date when such reports, or reports containing such financial
statements, are posted on the SEC’s website at www.sec.gov or

18



--------------------------------------------------------------------------------



 



CMC’s website at www.cmc.com. Seller will promptly notify the Administrative
Agent and Purchasers in writing of such posting (which notification may be
provided by email).
          (b) Notices. Such Seller Party will notify the Administrative Agent
and the Purchasers in writing of any of the following promptly upon learning of
the occurrence thereof, describing the same and, if applicable, the steps being
taken with respect thereto:
          (i) Amortization Events or Potential Amortization Events. The
occurrence of each Amortization Event and each Potential Amortization Event, by
a statement of an Authorized Officer of such Seller Party.
          (ii) Judgment and Proceedings. (A) (1) the entry of any judgment or
decree against the Servicer or any of its respective Subsidiaries (other than
Seller) if the aggregate amount of all judgments and decrees then outstanding
against the Servicer and such Subsidiaries exceeds $50,000,000 after deducting
(x) the amount with respect to which the Servicer or any such Subsidiary is
insured and with respect to which the insurer has not disputed coverage, and
(y) the amount for which the Servicer or any such Subsidiary is otherwise
indemnified if the terms of such indemnification are satisfactory to the
Administrative Agent, and (2) the institution of any litigation, arbitration
proceeding or governmental proceeding against Seller or the Servicer which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; and (B) the entry of any judgment or decree against
Seller if the aggregate amount of all judgments and decrees then outstanding
against Seller exceeds $14,425 after deducting (x) the amount with respect to
which Seller is insured and with respect to which the insurer has not disputed
coverage, and (y) the amount for which Seller is otherwise indemnified if the
terms of such indemnification are satisfactory to the Administrative Agent.
          (iii) Material Adverse Effect. The occurrence of any event or
condition that has had, or could reasonably be expected to have, a Material
Adverse Effect.
          (iv) Defaults Under Other Agreements. The occurrence of a default or
an event of default under any other financing arrangement relating to Material
Indebtedness (including a line of credit which would constitute Material
Indebtedness if fully funded) in aggregate principal amount pursuant to which
any Originator is a debtor or an obligor.
          (v) Termination Date. The occurrence of the “Termination Date” under
and as defined in the Sale Agreement.
          (vi) Change of Independent Director. At least 10 days prior to any
proposed change of the sole (or, as applicable, the sole remaining) Independent
Director for any reason other than death, incapacity or resignation of the
incumbent director, notice of such proposed change together with a certificate
of Seller certifying that the proposed replacement director satisfies the
criteria set forth in the definition of “Independent Director” and requesting
the Administrative Agent’s written

19



--------------------------------------------------------------------------------



 



acknowledgement that in its reasonable judgment, the designated replacement
satisfies such criteria. As soon as reasonably practicable but in any event
within 10 days after any Seller Party receives notice of the death, incapacity
or resignation of the sole (or, as applicable, the sole remaining) incumbent
Independent Director, notice of the proposed replacement director together with
a certificate of Seller certifying that the proposed replacement director
satisfies the criteria set forth in the definition of “Independent Director” and
requesting the Administrative Agent’s written acknowledgement that in its
reasonable judgment, the designated replacement satisfies such criteria.
          (vii) Ratings Change. The occurrence of any change from time to time
in the ratings from S&P or Moody’s of the Performance Guarantor’s long term
unsecured debt.
          (c) Compliance with Laws and Preservation of Legal Existence. Such
Seller Party will comply with all applicable laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject,
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect. Such Seller Party will preserve and maintain its legal
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
corporation in each jurisdiction where its business is conducted, except where
the failure to so preserve and maintain or qualify could not reasonably be
expected to have a Material Adverse Effect.
          (d) Audits. Such Seller Party will furnish to the Administrative Agent
and each Purchaser from time to time such information with respect to it and the
Receivables as the Administrative Agent or any of the Purchasers may reasonably
request. Such Seller Party will, from time to time during regular business hours
as reasonably requested by the Administrative Agent or any of the Purchasers
upon at least five (5) Business Days notice and at the sole cost of such Seller
Party, permit the Administrative Agent (accompanied by any Purchaser), or its
respective agents or representatives (and shall cause each Originator to permit
the Administrative Agent (accompanied by any Purchaser), or its respective
agents or representatives): (i) to examine and make copies of and abstracts from
all Records in the possession or under the control of such Person relating to
the Receivables and the Related Security, including, without limitation, the
related Contracts, and (ii) to visit the offices and properties of such Person
for the purpose of examining such materials described in clause (i) above, and
to discuss matters relating to such Person’s financial condition or the
Receivables and the Related Security or any Person’s performance under any of
the Transaction Documents or any Person’s performance under the Contracts and,
in each case, with any of the officers or employees of Seller or the Servicer
having knowledge of such matters (each such visit, a “Review”); provided that,
so long as no Amortization Event has occurred and is continuing, the Seller
Parties shall only be responsible for the costs and expenses of two(2) such
Reviews in any one Contract Year.
          (e) Keeping and Marking of Records and Books.
          (i) the Servicer will (and will cause each Originator to) maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other

20



--------------------------------------------------------------------------------



 



information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
prompt identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). The Servicer will (and will cause each
Originator to) give the Administrative Agent and each Purchaser notice of any
material change in the administrative and operating procedures referred to in
the previous sentence.
          (ii) The Servicer will (and will cause each other Originator to)
(A) on or prior to the date hereof, make a notation in its books and records
relating to the Receivables, acceptable to the Administrative Agent, evidencing
that the Receivables and related Contracts included in the Purchased Assets have
been sold in accordance with the Agreement, and (B) upon the request of the
Administrative Agent following the occurrence and during the continuation of an
Amortization Event, deliver to the Administrative Agent all invoices included in
the Contracts (including, without limitation, all multiple originals of any such
invoice) relating to the Receivables.
          (f) Compliance with Contracts and Credit and Collection Policy. The
Servicer will (and will cause each Originator to) timely and fully (i) perform
and comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Receivables, and (ii) comply in all material respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract.
          (g) Performance and Enforcement of the Sale Agreement and the
Performance Undertaking. Seller will, and will require each of the Originators
to, perform each of their respective obligations and undertakings under and
pursuant to the Sale Agreement in all material respects. Seller will purchase
Receivables under the Sale Agreement in material compliance with the terms
thereof and will vigorously enforce the rights and remedies accorded to it as
purchaser under the Sale Agreement. Seller will take all actions to perfect and
enforce its rights and interests (and the rights and interests of the
Administrative Agent and the Purchasers as assignees of Seller) under the Sale
Agreement and the Performance Undertaking as the Administrative Agent may from
time to time reasonably request, including, without limitation, making claims to
which it may be entitled under any indemnity, reimbursement or similar provision
contained in the Sale Agreement.
          (h) Ownership. Seller will (or will require each Originator to) take
all necessary action to (i) vest legal and equitable title to the Receivables,
the Related Security and the Collections irrevocably in Seller, free and clear
of any Adverse Claims other than Adverse Claims in favor of the Administrative
Agent and the Purchasers (including, without limitation, the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect
Seller’s interest in such Receivables, Related Security and Collections and such
other action to perfect, protect or more fully evidence the interest of Seller
therein as the Administrative Agent and any Purchaser may reasonably request),
and (ii) establish and maintain, in favor of the Administrative Agent, for the
benefit of the Purchasers, a valid and perfected first priority ownership
interest (and/or a valid and perfected first priority security interest) in the
Pool Assets to the full extent contemplated herein, free and clear of any
Adverse Claims other than Adverse Claims in favor of the Administrative Agent
for the benefit of the Purchasers (including, without limitation, the

21



--------------------------------------------------------------------------------



 



filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Administrative Agent’s (for the benefit of the Purchasers)
interest in the Pool Assets and such other action to perfect, protect or more
fully evidence the interest of the Administrative Agent for the benefit of the
Purchasers as the Administrative Agent or any Purchaser may reasonably request).
          (i) Separateness. Seller acknowledges that the Administrative Agent
and the Purchasers are entering into the transactions contemplated by this
Agreement in reliance upon Seller’s identity as a legal entity that is separate
from each of the Originators and their respective other Affiliates (each, a “CMC
Entity”). Therefore, from and after the date of execution and delivery of this
Agreement, Seller shall take all reasonable steps, including, without
limitation, all steps that the Administrative Agent or any Purchaser may from
time to time reasonably request, to maintain Seller’s identity as a separate
legal entity and to make it manifest to third parties that Seller is an entity
with assets and liabilities distinct from those of the other CMC Entities and
not just a division thereof. Without limiting the generality of the foregoing
and in addition to the other covenants set forth herein, except as herein
specifically otherwise provided, Seller will:
          (i) compensate all employees, consultants and agents directly, from
Seller’s bank accounts, for services provided to Seller by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
Seller is also an employee, consultant or agent of any other CMC Entity,
allocate the compensation of such employee, consultant or agent between Seller
and such CMC Entity on a basis which reflects the services rendered to Seller
and such CMC Entity;
          (ii) clearly identify its offices as separate and distinct from any
space occupied by any other CMC Entity even if such space is leased or subleased
from, or is on or near premises occupied by, any other CMC Entity;
          (iii) have separate stationery and other business forms (each of which
may be computer-generated);
          (iv) conduct its business solely in its own name through its duly
authorized officers or agents including, without limitation, in all oral and
written communications such as letters, invoices, purchase orders, contracts,
statements and applications;
          (v) allocate all overhead expenses (including, without limitation,
telephone and other utility charges) for items shared between Seller and any
other CMC Entity on the basis of actual use to the extent practicable and, to
the extent such allocation is not practicable, on a basis reasonably related to
actual use;
          (vi) at all times maintain at least one Independent Director;
          (vii) maintain its Organic Documents in conformity with this
Agreement, such that (A) it does not amend, restate, supplement or otherwise
modify such Organic Document in any respect that would impair its ability to
comply with the

22



--------------------------------------------------------------------------------



 



terms or provisions of any of the Transaction Documents, including, without
limitation, this Section 5.1(i); and (B) it provides for the notice, Seller
certification and the Administrative Agent’s written acknowledgement specified
in Section 5.1(b)(vi) hereof;
          (viii) ensure that all corporate actions with respect to (A) the
filing for any petition of bankruptcy of Seller and (B) the merger,
consolidation, dissolution or liquidation of Seller are duly authorized by
unanimous vote of its directors (including the Independent Director);
          (ix) maintain complete and correct books and records of account and
minutes of meetings and other proceedings of its shareholder(s) and directors;
          (x) maintain its certificate of incorporation and by-laws in
conformity with this Agreement, such that it does not amend, restate, supplement
or otherwise modify its Organic Documents in any respect that would impair its
ability to comply with the terms or provisions of any of the Transaction
Documents, including, without limitation, this Section 5.1(i);
          (xi) maintain its financial, corporate and other books and records
separate from those of any other CMC Entity;
          (xii) prepare its financial statements separately from those of other
CMC Entities and insure that any consolidated financial statements of any other
CMC Entity that include Seller have detailed notes clearly stating that Seller
is a separate corporate entity;
          (xiii) maintain bank account(s) that are separate from those of any
other CMC Entity and, except as permitted in the Transaction Documents, not
commingle funds or other assets of Seller with those of any other CMC Entity;
          (xiv) except as permitted herein, pay operating expenses and
liabilities from its own funds and not permit any other CMC Entity to pay any of
Seller’s operating expenses or liabilities (except pursuant to allocation
arrangements that comply with the requirements of clause (ii) above);
          (xv) maintain adequate capitalization in light of its business and
purpose and in any event maintain at all times the Required Capital Condition
and refrain from making any dividend, distribution, redemption of capital stock
or payment of any subordinated indebtedness which would cause such Required
Capital Condition to cease to be so maintained;
          (xvi) not hold itself out or permit itself to be held out as having
agreed to pay or as being liable for the debts of any other CMC Entity nor will
it hold any other CMC Entity out or permit any other CMC Entity to be held out
as having agreed to pay or as being liable for the debts of Seller nor will it
fail to correct any known misrepresentation with respect to the foregoing;

23



--------------------------------------------------------------------------------



 



          (xvii) not operate or purport to operate as an integrated, single
economic unit with one or more of the other CMC Entities;
          (xviii) not seek or obtain credit or incur any obligation to any third
party based upon the assets of one or more of the other CMC Entities or induce
any such third party to reasonably rely on the creditworthiness of one or more
of the other CMC Entities;
          (xix) not guaranty or otherwise become liable with respect to
indebtedness of any other CMC Entity nor permit guaranties or liability by any
other CMC Entity of the indebtedness of Seller (except as contemplated by the
Performance Undertaking and this Agreement);
          (xx) maintain an arm’s-length relationship with each other CMC Entity,
including, without limitation, payment of an arm’s-length servicing fee for any
receivables-servicing functions performed by any other CMC Entity on behalf of
Seller;
          (xxi) not, directly or indirectly, be named and shall not enter into
any agreement to be named as a direct or contingent beneficiary or loss payee on
any insurance policy covering the property of any other CMC Entity; and
          (xxii) take such other actions as are necessary on its part to ensure
that the facts and assumptions set forth in the opinion issued by Haynes and
Boone, LLP, as counsel for Seller Parties, in connection with the closing or
initial purchase under the Sale Agreement and relating to substantive
consolidation issues, and in the certificates accompanying such opinion, remain
true and correct in all material respects at all times.
          (j) Collections. Such Seller Party will cause (1) all proceeds from
all Lock-Boxes to be directly deposited by a Lock-Box Bank into a Lock-Box
Account and (2) each Lock-Box and Lock-Box Account to be subject at all times to
a Lock-Box Agreement that is in full force and effect. In the event any payments
relating to Receivables are remitted directly to Seller or any Affiliate of
Seller, Seller will remit (or will cause all such payments to be remitted)
directly to a Lock-Box Bank and deposited into a Lock-Box Account within one
(1) Business Day following receipt thereof, and, at all times prior to such
remittance, Seller will itself hold or, if applicable, will cause such payments
to be held in trust for the exclusive benefit of the Administrative Agent and
the Purchasers, subject to the Servicer’s rights under Section 6.2(c).
          (k) Taxes. Such Seller Party will file all federal and all other
material tax returns and reports required by law to be filed by it and will
promptly pay all taxes and governmental charges at any time owing, except any
such taxes which are not yet delinquent or are being diligently contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books. Seller will pay
when due any taxes payable in connection with the Receivables, exclusive of
Excluded Taxes.
          (l) Insurance. Seller will maintain in effect, or cause to be
maintained in effect, at Seller’s own expense, such casualty and liability
insurance as Seller shall deem appropriate in its good faith business judgment.

24



--------------------------------------------------------------------------------



 



          (m) Payment to Originators. With respect to any Receivable purchased
by Seller from an Originator, such purchase shall be effected under, and in
strict compliance with the terms of, the Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to such Originator in respect of the purchase price for such Receivable.
     Section 5.2. Negative Covenants of Seller Parties. Until the date on which
the Aggregate Unpaids have been paid in full (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) and the termination or expiration of all of the Commitments:
          (a) Name Change, Offices and Records. Seller will not change its name,
identity or legal structure (within the meaning of Section 9-507(c) of any
applicable enactment of the UCC) or relocate its chief executive office or any
office where Records are kept unless it shall have: (i) given the Administrative
Agent at least thirty (30) days’ prior written notice thereof and (ii) delivered
to the Administrative Agent all financing statements, instruments and other
documents reasonably requested by the Administrative Agent in connection with
such change or relocation.
          (b) Change in Payment Instructions to Obligors. Except as may be
required by the Administrative Agent pursuant to Section 6.2(b), such Seller
Party will not add or terminate any bank as a Lock-Box Bank, or make any change
in the instructions to Obligors regarding payments to be made to any Lock-Box or
Lock-Box Account, unless the Administrative Agent shall have received, at least
twenty (20) days before the proposed effective date therefor, (i) written notice
of such addition, termination or change and (ii) with respect to the addition of
a Lock-Box Bank or a Lock-Box Account or Lock-Box, an executed Lock-Box
Agreement with respect to the new Lock-Box Account or Lock-Box; provided,
however, that the Servicer may make changes in instructions to Obligors
regarding payments if such new instructions require such Obligor to make
payments to another existing Lock-Box Account.
          (c) Modifications to Contracts and Credit and Collection Policy. No
Seller Party will, and no Seller Party will permit any Originator to, make any
change to the Credit and Collection Policy that could reasonably be expected to
materially decrease the credit quality of any newly created Receivables or
materially adversely affect the collectability of the Receivables. Except as
provided in Section 6.2(d), no Seller Party will, or will permit any Originator
to, extend, amend or otherwise modify the terms of any Receivable or any terms
of any Contract related to such Receivable in any material respect other than in
accordance with the Credit and Collection Policy.
          (d) Sales, Liens. Other than the ownership and security interests
contemplated by the Transaction Documents, Seller will not sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any financing statement) or with respect to,
any Receivable, Related Security or Collections, or upon or with respect to any
Contract under which any Receivable arises, or any Lock-Box or Lock-Box Account,
or assign any right to receive income with respect thereto (other than, in each
case, the creation of the interests therein in favor of the Administrative Agent
and the Purchasers provided for herein),

25



--------------------------------------------------------------------------------



 



and Seller will defend the right, title and interest of the Administrative Agent
and the Purchasers in, to and under any of the foregoing property, against all
claims of third parties claiming through or under Seller or any Originator.
          (e) Termination of Sale Agreement. Except as otherwise permitted under
Section 7.1(k), Seller will not terminate the Sale Agreement or send any
termination notice to any Material Originator in respect thereof, without the
prior written consent of each of the Purchasers.
          (f) Restricted Junior Payments. After the occurrence and during the
continuance of any Amortization Event, Seller will not make any Restricted
Junior Payment while any Aggregate Unpaids remain outstanding.
          (g) Seller Indebtedness. Except as contemplated by the Transaction
Documents, Seller will not incur or permit to exist any Indebtedness or
liability on account of deposits except: (i) the Aggregate Unpaids, (ii) the
Subordinated Loans, and (iii) other current accounts payable arising in the
ordinary course of business and not overdue.
          (h) Prohibition on Additional Negative Pledges. Seller will not (and
will not authorize any Originator to) enter into or assume any agreement (other
than this Agreement and the other Transaction Documents) prohibiting the
creation or assumption of any Adverse Claim upon the Pool Assets except as
contemplated by the Transaction Documents, or otherwise prohibiting or
restricting any transaction contemplated hereby or by the other Transaction
Documents.
          (i) ERISA. Servicer shall not, and will not suffer or permit any of
its ERISA Affiliates to: (a) engage in a prohibited transaction or violation of
the fiduciary responsibility rules with respect to any Pension Plan which has
resulted or would reasonably be expected to result in a Material Adverse Effect,
(b) engage in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA or (c) withdraw from any Multiemployer Plan or permit any Pension Plan
maintained by it to be terminated if such withdrawal or termination could result
in withdrawal liability (as described in Part 1 of Subtitle E of Title IV of
ERISA) or the imposition of a Lien on any property of Servicer or any Subsidiary
pursuant to Section 4068 of ERISA.
ARTICLE VI.
ADMINISTRATION AND COLLECTION
     Section 6.1. Designation of the Servicer.
          (a) The servicing, administration and collection of the Receivables
shall be conducted by such Person (the “Servicer”) so designated from time to
time in accordance with this Section 6.1. CMC is hereby designated as, and
hereby agrees to perform the duties and obligations of, the Servicer pursuant to
the terms of this Agreement. At any time after the occurrence and during the
continuance of an Amortization Event, the Administrative Agent and the
Purchasers may at any time designate as the Servicer any Person to succeed CMC
or any successor Servicer.

26



--------------------------------------------------------------------------------



 



          (b) CMC may delegate to the Originators, as sub-Servicers of the
Servicer, certain of its duties and responsibilities as the Servicer hereunder
in respect of the Receivables originated by such Originators. Without the prior
written consent of the Purchasers, the Servicer shall not be permitted to
delegate any of its duties or responsibilities as the Servicer to any Person
other than (i) the other Originators, and (ii) with respect to certain
Charged-Off Receivables, outside collection agencies in accordance with its
customary practices. Seller shall not be permitted to further delegate to any
other Person any of the duties or responsibilities of the Servicer delegated to
it by CMC. If at any time following the occurrence of an Amortization Event, the
Purchasers shall designate as the Servicer any Person other than CMC, all duties
and responsibilities theretofore delegated by CMC to Seller or any Originator
may, at the discretion of the Administrative Agent or any Purchaser, be
terminated forthwith on notice given by the Administrative Agent or any
Purchaser to the Administrative Agent or the other Purchaser, as applicable, CMC
and to Seller.
          (c) Notwithstanding the foregoing subsection (b), (i) the Servicer
shall be and remain primarily liable to the Administrative Agent and the
Purchasers for the full and prompt performance of all duties and
responsibilities of the Servicer hereunder and (ii) the Administrative Agent and
the Purchasers shall be entitled to deal exclusively with the Servicer in
matters relating to the discharge by the Servicer of its duties and
responsibilities hereunder. The Administrative Agent and the Purchasers shall
not be required to give notice, demand or other communication to any Person
other than the Servicer in order for communication to the Servicer and its
sub-Servicer or other delegate with respect thereto to be accomplished. The
Servicer, at all times that it is the Servicer, shall be responsible for
providing any sub-Servicer or other delegate of the Servicer with any notice
given to the Servicer under this Agreement.
     Section 6.2. Duties of the Servicer.
          (a) The Servicer shall take or cause to be taken all such actions as
may be necessary or advisable to collect each Receivable from time to time, all
in accordance with applicable laws, rules and regulations, with reasonable care
and diligence, and in accordance with the Credit and Collection Policy of each
respective Originator.
          (b) The Servicer will instruct all Obligors to pay all Collections
directly to a Lock-Box or Lock-Box Account. The Servicer shall cause a Lock-Box
Agreement in form reasonably acceptable to the Administrative Agent to be in
effect with respect to each Lock-Box and Lock-Box Account. In the case of any
remittances received in any Lock-Box or Lock-Box Account that shall have been
identified, to the satisfaction of the Servicer, to not constitute Collections
or other proceeds of the Pool Assets, the Servicer shall promptly remit such
items to the Person identified to it as being the owner of such remittances.
From and after the date the Administrative Agent delivers to any Lock-Box Bank a
Collection Notice pursuant to Section 6.4 (such date, the “Dominion Date”), the
Administrative Agent, on behalf of the Purchasers, may request that the
Servicer, and the Servicer thereupon promptly shall instruct all Obligors to
remit all payments thereon to a new depositary account specified by the
Administrative Agent and, at all times thereafter, Seller and the Servicer shall
not deposit or otherwise credit, and shall not permit any other Person to
deposit or otherwise credit to such new depositary account any cash or payment
item other than Collections.

27



--------------------------------------------------------------------------------



 



          (c) The Servicer (and from and after the Dominion Date, the
Administrative Agent) shall administer the Collections in accordance with the
procedures described herein and in Article II. Subject to the last sentence of
this Section 6.2(c), the Servicer shall hold in trust for the account of Seller
and each Purchaser their respective shares of the Collections in accordance with
Article II. Following the occurrence of the Dominion Date, the Servicer shall,
upon the request of the Administrative Agent, segregate, in a manner acceptable
to the Administrative Agent, all cash, checks and other instruments received by
it from time to time constituting Collections from the general funds of the
Servicer or Seller prior to the remittance thereof in accordance with Article II
to the extent of any accrued and unpaid Aggregate Unpaids, and the requirement
to continue such segregation shall continue until such Amortization Event is
waived in the sole discretion of the Required Purchasers or until the conditions
to further Purchases and Reinvestments set forth in Section 4.2 are satisfied.
Subject to Section 2.2, at all times while the Servicer is required to segregate
Collections pursuant to the preceding sentence, the Servicer shall segregate and
deposit with a bank designated by the Administrative Agent such allocable share
of Collections of Receivables set aside for the Purchasers on the first Business
Day following receipt by the Servicer of such Collections, duly endorsed or with
duly executed instruments of transfer. Notwithstanding anything in this
Agreement to the contrary, for so long as the Administrative Agent is not
permitted to and has not requested the segregation of Collections in accordance
with this Section 6.2(c) and CMC or one of its Affiliates is the Servicer, the
Servicer may process Collections as a part of a central cash management system
maintained by CMC and its Affiliates, which system shall include written records
(which may be electronic) of all debits and credits attributable to Seller and
its Receivables and all other participants in such system and, prior to the
Dominion Date, such funds may be commingled with other funds of CMC and its
Affiliates.
          (d) The Servicer may, in accordance with the Credit and Collection
Policy, extend the maturity of any Receivable or adjust the Outstanding Balance
of any Receivable as the Servicer determines to be appropriate to maximize
Collections thereof; provided, however, that such extension or adjustment shall
not alter the status of such Receivable as a Delinquent Receivable, Defaulted
Receivable or Charged-Off Receivable or limit the rights of the Administrative
Agent or the Purchasers under this Agreement. Notwithstanding anything to the
contrary contained herein, following the occurrence and during continuation of
an Amortization Event, the Administrative Agent shall have the absolute and
unlimited right to direct the Servicer to commence or settle any legal action
with respect to any Receivable or to foreclose upon or repossess any Related
Security.
          (e) The Servicer shall hold in trust for Seller and the Administrative
Agent and each Purchaser all Records in its possession that (i) evidence or
relate to the Receivables, the related Contracts and Related Security or
(ii) are otherwise necessary or desirable to collect the Receivables and shall,
following the occurrence of an Amortization Event that is continuing (provided
such Amortization Event is not, in the sole discretion of the Administrative
Agent and the Purchasers, waived in accordance with this Agreement, neither the
Administrative Agent nor any Purchaser shall be required to grant any such
waiver), as soon as practicable upon demand of the Administrative Agent, deliver
or make available to the Administrative Agent all such Records, at a place
selected by the Administrative Agent. The Servicer shall, one (1) Business Day
following receipt thereof turn over (A) to Seller any cash collections or other
cash proceeds

28



--------------------------------------------------------------------------------



 



in accordance with Article II and (B) to the applicable Person any cash
collections or other cash proceeds received with respect to Indebtedness not
constituting Receivables. The Servicer shall, from time to time at the request
of the Administrative Agent or any Purchaser, furnish to the Purchasers
(promptly after any such request) a calculation of the amounts set aside for the
Purchasers pursuant to Article II.
          (f) Any payment by an Obligor in respect of any indebtedness owed by
it to an Originator or Seller shall, except as otherwise specified by such
Obligor or otherwise required by Contract or law and unless otherwise instructed
by the Administrative Agent, be applied as a Collection of any Receivable of
such Obligor (starting with the oldest such Receivable) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.
     Section 6.3. Lock-Box Accounts. Subject to the terms of the applicable
Lock-Box Agreement, Seller shall grant to the Administrative Agent for the
benefit of the Purchasers “control” (within the meaning of the UCC) over each
Lock-Box and Lock-Box Account. Seller hereby authorizes the Administrative
Agent, and agrees that the Administrative Agent shall be entitled after the
occurrence of an Amortization Event to (a) endorse Seller’s name on checks and
other instruments representing Collections, (b) enforce the Receivables, the
related Contracts and the Related Security and (c) take such action as shall be
necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Receivables to come into the possession of the
Administrative Agent rather than Seller.
     Section 6.4. Collection Notices. The Administrative Agent is authorized to
date and to deliver to the Lock-Box Banks the Collection Notices (i) upon the
occurrence and during the continuance of an Amortization Event or (ii) upon not
less than five (5) Business Days’ prior written notice to the Seller Parties if
deemed necessary or advisable in the reasonable judgment of the Administrative
Agent following a material adverse change in financial condition or
circumstances of the Seller or the Performance Guarantor at any time that Excess
Availability is less than $20,000,000 (it being understood that (a) if Excess
Availability of at least $20,000,000 is restored before the Administrative Agent
delivers any Collection Notice, the Administrative Agent shall not be allowed to
deliver any Collection Notices unless and until Excess Availability falls below
$20,000,000 again, and (b) no further prior notice to the Seller Parties shall
be required to deliver such Collection Notice). Subject to the terms of the
applicable Lock-Box Agreement, the Seller has transferred to the Administrative
Agent for the benefit of the Purchasers, effective when the Administrative Agent
delivers such notice, exclusive “control” over each Lock-Box and related
Lock-Box Accounts. In case any authorized signatory of Seller whose signature
appears on a Lock-Box Agreement shall cease to have such authority before the
delivery of such notice, such Collection Notice shall nevertheless be valid as
if such authority had remained in force. Seller hereby authorizes the
Administrative Agent, and agrees that the Administrative Agent shall be entitled
(x) at any time after delivery of the Collection Notices, to endorse Seller’s
name on checks and other instruments representing Collections, (y) at any time
after an Amortization Event hereunder has occurred and is continuing, to enforce
the Receivables, the related Contracts and the Related Security, and (z) at any
time after an Amortization Event hereunder has occurred and is continuing, to
take such action as shall be

29



--------------------------------------------------------------------------------



 



necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Receivables to come into the possession of the
Administrative Agent rather than Seller.
     Section 6.5. Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Administrative Agent and the Purchasers of
their rights hereunder shall not release the Servicer, any Originator or Seller
from any of their duties or obligations with respect to any Receivables or under
the related Contracts. The Purchasers shall have no obligation or liability with
respect to any Receivables or related Contracts, nor shall any of them be
obligated to perform the obligations of Seller.
     Section 6.6. Reports.
          (a) On each Interim Reporting Date (if any), the Servicer shall
prepare and deliver not later than 11:00 a.m. (New York City time) to the
Purchasers an Interim Report in the form of Exhibit VIII hereto (appropriately
completed and executed).
          (b) On each Monthly Reporting Date, the Servicer shall prepare and
deliver not later than 11:00 a.m. (New York City time) to the Purchasers, a
Monthly Report for the calendar month then most recently ended in the form of
Exhibit IX hereto (appropriately completed and executed).
          (c) At such times as the Administrative Agent or any Purchaser shall
reasonably request, the Servicer shall prepare and deliver not later than
11:00 a.m. (New York City time) two (2) Business Days after such request a
listing by Obligor of all Receivables together with an aging of such
Receivables.
     Section 6.7. Servicing Fees. In consideration of CMC’s agreement to act as
the Servicer hereunder, so long as CMC shall continue to perform as the Servicer
hereunder, CMC shall be paid a fee (the “Servicing Fee”) on each Monthly Payment
Date, in arrears for the immediately preceding Calculation Period, equal to 1.0%
per annum of the average aggregate Outstanding Balance of all Receivables during
such period. At any time while the Servicer is not an Affiliate of Seller, the
Servicing Fee shall be computed at such rate per annum as the Administrative
Agent, Seller and the substitute Servicer may mutually agree.
ARTICLE VII.
AMORTIZATION EVENTS
Section 7.1. Amortization Events. The occurrence of any one or more of the
following events shall constitute an “Amortization Event”:
          (a) (i) Any Seller Party shall fail to make any payment or deposit of
Capital required to be paid to the Administrative Agent for the benefit of any
Purchaser under this Agreement and such failure under this clause (i) continues
for one (1) Business Day after the date when the same was required to be made;
or (ii) any Seller Party shall fail to make any payment or deposit of any other
amount required to be paid to a Purchaser, the Administrative Agent or an
Indemnified Party under this Agreement or any other Transaction Document to

30



--------------------------------------------------------------------------------



 



which it is a party and such failure under this clause (ii) continues for two
(2) Business Days after the date when the same was required to be made.
          (b) Any Seller Party shall fail to perform or observe any covenant
contained in any provision of Section 5.1(b)(vi), Section 5.1(i)(vi),
Section 5.2, Section 6.2(c) or Section 6.6 (and, (i) in the case of Section 6.6
only, such failure continues for two (2) Business Days after the date when the
same was required to be performed and (ii) in the case of Section 5.1(b)(vi) and
Section 5.1(i)(vi) only, such failure continues for ten (10) Business Days after
the date when the same was required to be performed).
          (c) Any Seller Party shall fail to perform or observe any other
covenant, agreement or other obligation hereunder (other than as referred to in
another paragraph of this Section 7.1) or any other Transaction Document to
which it is a party and such failure shall continue for thirty (30) consecutive
Business Days following the earlier to occur of (i) notice from the
Administrative Agent or any Purchaser of such non-performance or non-observance,
or (ii) the date on which an Authorized Officer of such Seller Party otherwise
becomes aware of such non-performance or non-observance.
          (d) Any representation, warranty, certification or statement made by
any Seller Party in this Agreement, any other Transaction Document or in any
other document required to be delivered pursuant hereto or thereto shall prove
to have been incorrect when made or deemed made in any material respect;
provided that the materiality threshold in this subsection shall not be
applicable with respect to any representation or warranty which itself contains
a materiality threshold; provided further that in the case of Section 3.1(v)
only, such failure continues for one (1) Business Day after the date when the
representation, warranty, certification or statement was required to be made.
          (e) On any Settlement Date, after giving effect to the turnover and
application of Collections and Deemed Collections, an Investment Excess shall
exist and be continuing for one (1) Business Day after such Settlement Date.
          (f) (i) Seller shall fail to pay any principal of or premium or
interest on any of its Indebtedness (other than Indebtedness under this
Agreement) which is outstanding when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or permit the
acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), redeemed, purchased or defeased,
or an offer to repay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof; or
               (ii) Performance Guarantor or any Originator shall fail to pay
any principal of or premium or interest on any of its Material Indebtedness
which is outstanding

31



--------------------------------------------------------------------------------



 



when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Material Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Material Indebtedness and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or permit the acceleration of, the maturity of
such Material Indebtedness; or any such Material Indebtedness shall be declared
to be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), redeemed, purchased or defeased, or an offer to
repay, redeem, purchase or defease such Material Indebtedness shall be required
to be made, in each case prior to the stated maturity thereof.
          (g) (i) Any Seller Party, any Originator or any other Material
Subsidiary shall generally not pay its debts as such debts become due or shall
admit in writing its inability to pay its debts generally or shall make a
general assignment for the benefit of creditors;
               (ii) any proceeding shall be instituted by Seller seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property;
               (iii) any proceeding shall be instituted against Seller seeking
to adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property and, unless such proceeding is consented to or
acquiesced in by Seller, such proceeding of the type described in this clause
(iii) remains undismissed, unvacated or unstayed for a period of sixty
(60) days;
               (iv) (A) any proceeding shall be instituted by Performance
Guarantor, Servicer, any Originator or any Material Subsidiary (other than
Seller) seeking to adjudicate it bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee or other similar official for
it or any substantial part of its property, or (B) any proceeding shall be
instituted against any Performance Guarantor, Servicer, any Originator or any
Material Subsidiary (other than Seller) seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its property
and, unless such proceeding is consented to or acquiesced in by Performance
Guarantor, Servicer, such Originator or such Material Subsidiary, such
proceeding of the type

32



--------------------------------------------------------------------------------



 



described in this clause (B) remains undismissed, unvacated or unstayed for a
period of sixty (60) days; or
               (v) Any Seller Party, any Originator or any Material Subsidiary
shall take any corporate action to authorize any of the actions set forth in
clauses (i), (ii) or (iv) above in this subsection (g).
          (h) As at the end of any calendar month:
               (i) the average of the Delinquency Ratios for the three months
then most recently ended shall exceed 5.00%;
               (ii) the average of the Default Ratios for the three months then
most recently ended shall exceed 4.00%; or
               (iii) the average of the Dilution Ratios for the three months
then most recently ended shall exceed 8.00%.
          (i) A Change of Control shall occur.
          (j) (i) One or more final judgments for the payment of money in an
amount in excess of $14,425, individually or in the aggregate, shall be entered
against Seller or (ii) one or more final judgments for the payment of money in
an amount in excess of $10,000,000, individually or in the aggregate, shall be
entered against Performance Guarantor, Servicer or any Originator on claims not
covered by insurance or as to which the insurance carrier has denied its
responsibility, and such judgment shall continue unsatisfied and in effect for
thirty (30) consecutive days without a stay of execution.
          (k) Either (i) the “Termination Date” under and as defined in the Sale
Agreement shall occur with respect to any Material Originator or (ii) any
Material Originator shall for any reason cease to transfer, or cease to have the
legal capacity to transfer, or otherwise be incapable of transferring
Receivables to Seller under the Sale Agreement.
          (l) The Performance Undertaking shall cease to be effective or to be
the legally valid, binding and enforceable obligation of Performance Guarantor,
or Performance Guarantor shall contest in any proceeding in any court or any
mediation or arbitral proceeding such effectiveness, validity, binding nature or
enforceability of its obligations thereunder.
          (m) This Agreement shall terminate in whole or in part (except in
accordance with its terms), or shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Seller, or any Originator shall
directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability, or the Administrative Agent for the benefit of
the Purchasers shall cease to have a valid and perfected first priority security
interest in the Receivables, the Related Security and the Collections with
respect thereto and the Lock-Box Accounts.

33



--------------------------------------------------------------------------------



 



          (n) The Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Tax Code with regard to any of the Receivables or Related
Security and such lien shall not have been released within ten (10) Business
Days.
          (o) The PBGC shall file notice of a lien pursuant to Section 4068 of
ERISA with respect to any of the Receivables or Related Security and such lien
shall not have been released within ten (10) Business Days; or any of the
following events shall occur with respect to any Pension Plan: (i) the
institution of any steps by Performance Guarantor, any member of its Controlled
Group or any other Person to terminate a Pension Plan if, as a result of such
termination, Performance Guarantor or any such member could be required to make
a contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $10,000,000; of
(ii) a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a lien under section 302(f) of ERISA.
          (p) The Interest Coverage Ratio shall be less than 2.50 to 1.00 on
May 31, 2011 or at the end of any fiscal quarter thereafter.
          (q) The Debt to Capitalization Ratio shall be greater than 0.60 to
1.00 at any time.
          (r) Any Subsidiary Originator shall commence or institute any lawsuit
or similar proceeding seeking to collect payment under the applicable
Subordinated Note.
     Section 7.2. Remedies. Upon the occurrence and during the continuation of
an Amortization Event, the Administrative Agent may, and upon the direction of
the Required Purchasers, shall, take any of the following actions: (i) replace
the Person then acting as the Servicer, (ii) upon notice to the Seller Parties,
declare the Amortization Date to have occurred, whereupon the Amortization Date
shall forthwith occur, without demand, protest or further notice of any kind,
all of which are hereby expressly waived by each Seller Party; provided,
however, that upon the occurrence of an Amortization Event described in
Section 7.1(g)(ii) or (iii), or of an actual or deemed entry of an order for
relief with respect to any Seller Party under the Federal Bankruptcy Code, the
Amortization Date shall automatically occur, without demand, protest or any
notice of any kind, all of which are hereby expressly waived by each Seller
Party, and (iii) notify Obligors of the Administrative Agent’s and Purchasers’
interest in the Receivables. The aforementioned rights and remedies shall be
without limitation, and shall be in addition to all other rights and remedies of
the Administrative Agent and the Purchasers otherwise available under any other
provision of this Agreement, by operation of law, at equity or otherwise, all of
which are hereby expressly preserved, including, without limitation, all rights
and remedies provided under the UCC, all of which rights shall be cumulative.
ARTICLE VIII.
INDEMNIFICATION
     Section 8.1. Indemnities by Seller. (a) Without limiting any other rights
that the Administrative Agent or any Purchaser may have hereunder or under
applicable law, Seller hereby agrees to indemnify (and to pay, within 30 days
after receipt of a reasonably detailed

34



--------------------------------------------------------------------------------



 



invoice) the Administrative Agent and each of the Purchasers and their
respective assigns, officers, directors, agents and employees (each an
“Indemnified Party”) from and against any and all damages, losses, claims,
taxes, liabilities, costs, reasonable expenses and for all other amounts
payable, including reasonable fees and disbursements of external counsel (all of
the foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them arising out of or as a result of this
Agreement or the acquisition, either directly or indirectly, by the
Administrative Agent or any Purchaser of an interest in the Receivables
excluding, however, in all of the foregoing instances:
(A) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence,
fraud or willful misconduct on the part of an Indemnified Party;
(B) Indemnified Amounts to the extent the same include losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness or financial inability or unwillingness to pay (other
than a dispute giving rise to a Dilution) of the related Obligor; or
(C) Excluded Taxes of such Indemnified Party to the extent that the computation
of such taxes is consistent with the characterization for income tax purposes of
the Purchasers’ making of Investments in the Purchased Assets as a loan or loans
by the Purchasers to Seller secured by the Pool Assets;
provided, however, that nothing contained in this sentence shall limit the
liability of Seller or limit the recourse of the Purchasers to Seller for
amounts otherwise specifically provided to be paid by Seller under the terms of
this Agreement. Without limiting the generality of the foregoing
indemnification, Seller shall indemnify the Indemnified Parties for Indemnified
Amounts (including, without limitation, losses in respect of uncollectible
Receivables, regardless of whether reimbursement therefor would constitute
recourse to Seller) relating to or resulting from:
          (i) any representation or warranty made by any Seller Party, the
Performance Guarantor or any Originator (or any officers of any such Person)
under or in connection with this Agreement, any other Transaction Document or
any other information or report required to be delivered by any such Person
pursuant hereto or thereto, which shall have been false or incorrect when made
or deemed made;
          (ii) the failure by any Seller Party or any Originator to comply with
any applicable law, rule or regulation with respect to any Receivable or
Contract related thereto, or the nonconformity of any Receivable or Contract
included therein with any such applicable law, rule or regulation or any failure
of any Originator to keep or perform any of its obligations, express or implied,
with respect to any Contract;
          (iii) any failure of any Seller Party, any Originator or the
Performance Guarantor to perform its duties, covenants or other obligations in
accordance with the provisions of any Transaction Document to which it is a
party;

35



--------------------------------------------------------------------------------



 



          (iv) any environmental liability, products liability, personal injury
or damage suit, or other similar claim arising out of or in connection with
merchandise, insurance or services that are the subject of any Contract or any
Receivable;
          (v) any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;
          (vi) the commingling of Collections of Receivables at any time with
other funds;
          (vii) any investigation, litigation or proceeding related to or
arising from this Agreement or any other Transaction Document, the transactions
contemplated hereby, the use of the proceeds of an Investment, the ownership of
the Pool Assets or any Investment therein or any other investigation, litigation
or proceeding relating to any Seller Party or any Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;
          (viii) any inability to litigate any claim against any Obligor in
respect of any Receivable as a result of such Obligor being immune from civil
and commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
          (ix) any Amortization Event described in Section 7.1(g);
          (x) any failure of Seller to acquire and maintain legal and equitable
title to, and ownership of any Receivable and the Related Security and
Collections with respect thereto from any Originator, free and clear of any
Adverse Claim (other than as created hereunder); or any failure of Seller to
give reasonably equivalent value to the applicable Originator under the Sale
Agreement in consideration of the transfer by it of any Receivable, or any
attempt by any Person to void such transfer under statutory provisions or common
law or equitable action;
          (xi) any failure to vest and maintain vested in the Administrative
Agent for the benefit of the Purchasers legal and equitable title to, and
ownership of, a perfected ownership interest or first priority perfect security
interest in the Pool Assets, free and clear of any Adverse Claim (except as
created by the Transaction Documents);
          (xii) the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Pool
Assets, whether on the date hereof or at any subsequent time, except to the
extent such failure or delay is caused by the Administrative Agent;

36



--------------------------------------------------------------------------------



 



          (xiii) any action or omission by any Seller Party which reduces or
impairs the rights of the Administrative Agent or the Purchasers with respect to
any Pool Assets or the value of any Pool Assets;
          (xiv) any attempt by any Person to void any Investment or the security
interest in the Pool Assets granted hereunder, whether under statutory
provision, common law or equitable action; and
          (xv) the failure of any Receivable included in the calculation of the
Net Pool Balance as an Eligible Receivable to be an Eligible Receivable at the
time so included.
     (b) After receipt by an Indemnified Party of notice of any investigative,
administrative or judicial proceeding (collectively, a “Proceeding”) involving
such Indemnified Party, such Indemnified Party shall, if a claim in respect
thereof is to be made against Seller hereunder, promptly notify Seller in
writing, and in reasonable detail, of such Proceeding. Upon receipt of notice
from an Indemnified Party seeking indemnification hereunder with respect to any
such Proceeding, Seller shall be entitled to assume the defense of any such
Proceeding with counsel reasonably satisfactory to the Administrative Agent.
Upon Seller’s assumption of the defense of any such Proceeding, the Indemnified
Party shall have the right to participate in such Proceeding and to retain its
own counsel but Seller shall not be liable for any legal expenses of other
counsel subsequently incurred by such Indemnified Party in connection with the
defense thereof unless (x) Seller agrees in writing to pay such fees and
expenses, (y) Seller fails to employ counsel reasonably satisfactory to the
Administrative Agent in a timely manner, or (z) the Indemnified Party shall have
been advised by counsel that there are actual or potential conflicting interests
between Seller, on the one hand, and the Indemnified Party, on the other hand,
including situations in which there are one or more legal defenses available to
the Indemnified Party that are different from or additional to those available
to Seller; provided, however, that Seller shall not in any event be responsible
hereunder for the fees and expenses of more than one counsel (plus local
counsel, where necessary) for all Indemnified Parties in connection with any
Proceeding. Seller shall have the sole authority to settle any claim for
monetary damages and, if Seller chooses not to assume the defense of any such
Proceeding, no Indemnified Party will consent to a settlement of, or the entry
of any judgment arising from, any Proceeding without Seller’s prior written
consent, which shall not be unreasonably withheld or delayed.
     Section 8.2. Indemnities by the Servicer. (a) Without limiting any other
rights that the Administrative Agent or any Purchaser may have hereunder or
under applicable law, the Servicer hereby agrees to indemnify (and pay upon
demand to) each Indemnified Party from and against any and all damages, losses,
claims, taxes, liabilities, costs, reasonable expenses and for all other amounts
payable, including reasonable fees and disbursements of external counsel (all of
the foregoing being collectively referred to as “Servicer Indemnified Amounts”)
awarded against or incurred by any of them arising out of or as a result of the
Servicer’s failure to duly and punctually perform its obligations under this
Agreement excluding, however, in all of the foregoing instances:

37



--------------------------------------------------------------------------------



 



(A) Servicer Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Servicer Indemnified Amounts resulted
from gross negligence or willful misconduct on the part of an Indemnified Party;
and
(B) Servicer Indemnified Amounts to the extent the same includes losses in
respect of Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness or financial inability or unwillingness
to pay (other than a dispute giving rise to a Dilution) of the related Obligor;
provided, however, that nothing contained in this sentence shall limit the
liability of the Servicer or limit the recourse of the Purchasers to the
Servicer for Collections received by the Servicer and required to be remitted by
it under the terms of this Agreement. Without limiting the generality of the
foregoing indemnification, the Servicer shall indemnify the Indemnified Parties
for Servicer Indemnified Amounts (including, without limitation, losses in
respect of uncollectible Receivables, regardless of whether reimbursement
therefor would constitute recourse to the Servicer) relating to or resulting
from:
          (i) any representation or warranty made by the Servicer (or any
officers of the Servicer) under or in connection with this Agreement, any other
Transaction Document or any other information or report delivered by any such
Person pursuant hereto or thereto, which shall have been false or incorrect when
made or deemed made;
          (ii) the failure by the Servicer to comply with any applicable law,
rule or regulation with respect to the collection of any Receivable or Related
Security;
          (iii) any failure of the Servicer to perform its duties, covenants or
other obligations in accordance with the provisions of this Agreement or any
other Transaction Document;
          (iv) the commingling by the Servicer of Collections of Receivables or
funds or other assets arising therefrom at any time with other funds;
          (v) any investigation, litigation or proceeding relating to the
Servicer in which any Indemnified Party becomes involved as a result of any of
the transactions contemplated hereby;
          (vi) any Amortization Event of the described in Section 7.1(g) with
respect to the Servicer; and
          (vii) any action or omission by the Servicer relating to its
obligations hereunder which reduces or impairs the rights of the Administrative
Agent or the Purchasers with respect to any Receivable or the value of any such
Receivable.
     (b) After receipt by an Indemnified Party of notice of any Proceedings
involving such Indemnified Party, such Indemnified Party shall, if a claim in
respect thereof is to be made against Servicer hereunder, promptly notify the
Servicer in writing, and in reasonable detail, of

38



--------------------------------------------------------------------------------



 



such Proceeding. Upon receipt of notice from an Indemnified Party seeking
indemnification hereunder with respect to any such Proceeding, the Servicer
shall be entitled to assume the defense of any such Proceeding with counsel
reasonably satisfactory to the Administrative Agent. Upon the Servicer’s
assumption of the defense of any such Proceeding, the Indemnified Party shall
have the right to participate in such Proceeding and to retain its own counsel
but the Servicer shall not be liable for any legal expenses of other counsel
subsequently incurred by such Indemnified Party in connection with the defense
thereof unless (x) the Servicer agrees in writing to pay such fees and expenses,
(y) the Servicer fails to employ counsel reasonably satisfactory to the
Administrative Agent in a timely manner, or (z) the Indemnified Party shall have
been advised by counsel that there are actual or potential conflicting interests
between the Servicer, on the one hand, and the Indemnified Party, on the other
hand, including situations in which there are one or more legal defenses
available to the Indemnified Party that are different from or additional to
those available to the Servicer; provided, however, that the Servicer shall not
in any event be responsible hereunder for the fees and expenses of more than one
counsel (plus local counsel, where necessary) for all Indemnified Parties in
connection with any Proceeding. The Servicer shall have the sole authority to
settle any claim for monetary damages and, if the Servicer chooses not to assume
the defense of any such Proceeding, no Indemnified Party will consent to a
settlement of, or the entry of any judgment arising from, any Proceeding without
the Servicer’s prior written consent, which shall not be unreasonably withheld
or delayed.
     Section 8.3. Increased Cost and Reduced Return. If after the date hereof,
any Purchaser shall be charged any fee, expense or increased cost on account of
the adoption of any applicable law, rule or regulation (including any applicable
law, rule or regulation regarding capital adequacy), any accounting principles
or any change in any of the foregoing, or any change in the interpretation or
administration thereof by the Financial Accounting Standards Board, any
governmental authority, any central bank or any comparable agency charged with
the interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) of any such authority or
agency: (i) that subjects any Purchaser to any charge or withholding on or with
respect to this Agreement or a Purchaser’s obligations hereunder, or on or with
respect to the Receivables, or changes the basis of taxation of payments to any
Purchaser of any amounts payable hereunder (except for Excluded Taxes or taxes
excluded by Section 8.1) or (ii) that imposes, modifies or deems applicable any
reserve, assessment, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of a Purchaser, or credit
extended by a Purchaser pursuant to this Agreement or (iii) that imposes any
other condition the result of which is to increase the cost to a Purchaser of
performing its obligations hereunder, or to reduce the rate of return on a
Purchaser’s capital as a consequence of its obligations hereunder, or to reduce
the amount of any sum received or receivable by a Purchaser under this Agreement
or to require any payment calculated by reference to the amount of interests or
loans held or interest received by it, then, upon demand by the applicable
Purchaser, Seller shall pay to such Purchaser, such amounts charged to such
Purchaser or such amounts to otherwise compensate such Purchaser for such
increased cost or such reduction. Notwithstanding the foregoing, no Purchaser
that is not organized under the laws of the United States of America, or a state
thereof, shall be entitled to reimbursement or compensation hereunder unless and
until it has delivered to Seller two (2) duly completed and signed originals of
United States Internal Revenue Service Form W-8BEN or W-8ECI, as

39



--------------------------------------------------------------------------------



 



applicable, certifying in either case that such Purchaser is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes.
     Section 8.4. Other Costs and Expenses. Seller shall pay to the
Administrative Agent on demand all reasonable and documented costs and
out-of-pocket expenses in connection with the preparation, execution, delivery
and administration of this Agreement, the transactions contemplated hereby and
the other documents to be delivered hereunder, including without limitation, the
cost of auditors auditing the books, records and procedures of Seller,
reasonable fees and out-of-pocket expenses of external legal counsel for the
Administrative Agent with respect thereto and with respect to advising the
Administrative Agent as to its rights and remedies under this Agreement. Seller
shall pay to the Administrative Agent and the Purchasers on demand any and all
reasonable costs and out-of-pocket expenses of the Administrative Agent and the
Purchasers, if any, including reasonable and documented external counsel fees
and out-of-pocket expenses in connection with (i) any amendments, any waivers or
the enforcement of this Agreement and the other documents delivered hereunder
and (ii) any restructuring or workout of this Agreement or such documents, or
the administration of this Agreement following an Amortization Event.
ARTICLE IX.
THE ADMINISTRATIVE AGENT
     Section 9.1. Appointment.
          (a) Each Purchaser hereby irrevocably designates and appoints WFB, as
Administrative Agent hereunder, and authorizes the Administrative Agent to take
such action on its behalf under the provisions of the Transaction Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Administrative Agent by the terms of the Transaction Documents, together
with such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Purchaser, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of the Administrative Agent shall be read into this Agreement or
otherwise exist against the Administrative Agent.
          (b) The provisions of this Article IX are solely for the benefit of
the Administrative Agent and the Purchasers, and neither of Seller Parties shall
have any rights as a third-party beneficiary or otherwise under any of the
provisions of this Article IX (other than as provided in Section 9.9), except
that this Article IX shall not affect any obligations which the Administrative
Agent or any Purchaser may have to either of Seller Parties under the other
provisions of this Agreement.
          (c) In performing its functions and duties hereunder, the
Administrative Agent shall act solely as the Administrative Agent of the
Purchasers and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for either of Seller
Parties or any of their respective successors and assigns.

40



--------------------------------------------------------------------------------



 



     Section 9.2. Delegation of Duties. The Administrative Agent may execute any
of its duties under the applicable Transaction Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
     Section 9.3. Exculpatory Provisions. Neither the Administrative Agent nor
any of its directors, officers, agents or employees shall be (i) liable for any
action lawfully taken or omitted to be taken by it or them or any Person
described in Section 9.2 under or in connection with the Transaction Documents
(except for its, their or such Person’s own bad faith, gross negligence or
willful misconduct), or (ii) responsible in any manner to any of the Purchasers
or other agents for any recitals, statements, representations or warranties made
by Seller contained in any Transaction Document or in any certificate, report,
statement or other document referred to or provided for in, or received under or
in connection with, any Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other document furnished in connection herewith, or for any failure of
either of Seller Parties to perform its respective obligations hereunder, or for
the satisfaction of any condition specified in Article IV, except receipt of
items required to be delivered to the Administrative Agent. The Administrative
Agent shall not be under any obligation to any Purchaser to ascertain or to
inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, any Transaction Document, or to
inspect the properties, books or records of Seller Parties. This Section 9.3 is
intended solely to govern the relationship between the Administrative Agent on
the one hand and the Purchasers on the other.
     Section 9.4. Reliance by the Administrative Agent and the Purchasers.
          (a) The Administrative Agent and each Purchaser shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to Seller
Parties), independent accountants and other experts selected by the
Administrative Agent or such Purchaser. The Administrative Agent shall in all
cases be fully justified in failing or refusing to take any action under this
Agreement or any other document furnished in connection herewith unless it shall
first receive such advice or concurrence of each Purchaser (except where another
provision of this Agreement specifically authorizes the Administrative Agent to
take action based on the instructions of either Purchaser).
          (b) Any action taken by the Administrative Agent in accordance with
Section 9.4(a) shall be binding upon all Purchasers.
     Section 9.5. Notice of Amortization Events. Neither the Administrative
Agent nor any Purchaser shall be deemed to have knowledge or notice of the
occurrence of any Amortization Event or Potential Amortization Event unless it
has received notice from the Administrative Agent or another Purchaser, as
applicable, or a Seller Party referring to this Agreement, stating that an
Amortization Event or Potential Amortization Event has occurred

41



--------------------------------------------------------------------------------



 



hereunder and describing such Amortization Event or Potential Amortization
Event. In the event that the Administrative Agent or any Purchaser receives such
a notice, it shall promptly give notice thereof to the Administrative Agent and
the other Purchasers, as applicable. The Administrative Agent shall take such
action with respect to such Amortization Event or Potential Amortization Event
as shall be directed by any Purchaser.
     Section 9.6. Non-Reliance on the Administrative Agent and Other Purchasers.
Each of the Purchasers expressly acknowledges that neither the Administrative
Agent, nor any of the Administrative Agent’s officers, directors, employees,
agents, attorneys-in-fact or affiliates has made any representations or
warranties to it and that no act by the Administrative Agent hereafter taken,
including, without limitation, any review of the affairs of Seller Parties,
shall be deemed to constitute any representation or warranty by the
Administrative Agent. Each of the Purchasers also represents and warrants to the
Administrative Agent and the other Purchasers that it has, independently and
without reliance upon any such Person (or any of their Affiliates) and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of Seller Parties
and made its own decision to enter into this Agreement. Each of the Purchasers
also represents that it will, independently and without reliance upon the
Administrative Agent or any other Purchaser, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, prospects, financial and other
condition and creditworthiness of Seller Parties. Neither the Administrative
Agent nor any Purchaser, nor any of their respective Affiliates, shall have any
duty or responsibility to provide any party to this Agreement with any credit or
other information concerning the business, operations, property, prospects,
financial and other condition or creditworthiness of Seller Parties which may
come into the possession of such Person or any of its respective officers,
directors, employees, agents, attorneys-in-fact or affiliates.
     Section 9.7. Indemnification of Administrative Agent. Each Purchaser agrees
to indemnify the Administrative Agent and its officers, directors, employees,
representatives and agents (to the extent not reimbursed by Seller Parties and
without limiting the obligation of Seller Parties to do so), ratably in
accordance with their respective Percentages or Capital, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever (including, without limitation, the reasonable fees and disbursements
of counsel for the Administrative Agent or such Person in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not the Administrative Agent in its capacity as Administrative Agent
or such Person shall be designated a party thereto) that may at any time be
imposed on, incurred by or asserted against the Administrative Agent or such
Person as a result of, or arising out of, or in any way related to or by reason
of, any of the transactions contemplated hereunder or the execution, delivery or
performance of this Agreement or any other document furnished in connection
herewith (but excluding any such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
solely from the bad faith, gross negligence or willful misconduct of the
Administrative Agent or such Person as finally determined by a court of
competent jurisdiction).

42



--------------------------------------------------------------------------------



 



     Section 9.8. Administrative Agent in its Individual Capacity. The
Administrative Agent in its individual capacity and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
Seller Parties and their Affiliates as though the Administrative Agent were not
the Administrative Agent hereunder. With respect to its Investments, if any, the
Administrative Agent shall have the same rights and powers under this Agreement
as any Purchaser and may exercise the same as though it were not the
Administrative Agent, and the terms “Purchaser” and “Purchasers” shall include
the Administrative Agent in its individual capacity.
     Section 9.9. Successor Administrative Agent. The Administrative Agent, upon
thirty (30) days’ notice to Seller Parties and the Purchasers, may voluntarily
resign and may be removed at any time, with or without cause, by the Purchasers.
If the Administrative Agent shall voluntarily resign or be removed as
Administrative Agent under this Agreement, then the Purchasers during such
thirty (30) day period shall appoint from among the remaining Purchasers, with
the consent of Seller, a successor Administrative Agent, whereupon such
successor Administrative Agent shall succeed to the rights, powers and duties of
the Administrative Agent and the term “Administrative Agent” shall mean such
successor Administrative Agent, effective upon its appointment, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement. Upon
resignation or replacement of any Administrative Agent in accordance with this
Section 9.9, the retiring Administrative Agent shall execute or authorize the
filing of such UCC-3 assignments and amendments, and assignments and amendments
of the Transaction Documents, as may be necessary to give effect to its
replacement by a successor Administrative Agent. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of Article VIII and this Article IX shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.
     Section 9.10. UCC Filings. Each of the Purchasers hereby expressly
recognizes and agrees that the Administrative Agent may be designated as the
secured party of record on the various UCC filings required to be made under
this Agreement and the party entitled to amend, release and terminate the UCC
filings under the Sale Agreement in order to perfect their respective interests
in the Receivables, Collections and Related Security, that such designation
shall be for administrative convenience only in creating a record or nominee
holder to take certain actions hereunder on behalf of the Purchasers and that
such listing will not affect in any way the status of the Purchasers as the true
parties in interest with respect to the Pool Assets. In addition, such listing
shall impose no duties on the Administrative Agent other than those expressly
and specifically undertaken in accordance with this Article IX.
ARTICLE X.
ASSIGNMENTS; PARTICIPATIONS
     Section 10.1. Assignments. (a) Any Purchaser may at any time and from time
to time, with the prior written consent of Administrative Agent, assign to one
or more Eligible Assignees (each, an “Assignee Purchaser”) all or any part of
its rights and obligations under this Agreement pursuant to an assignment
agreement, substantially in the form set forth in Exhibit VI

43



--------------------------------------------------------------------------------



 



hereto (the “Assignment Agreement”) executed by such Assignee Purchaser and such
selling Purchaser. So long as no Amortization Event shall have occurred and be
continuing, the consent of Seller (which consent shall not be unreasonably
withheld or delayed) shall be required prior to the effectiveness of any such
assignment other than to an existing Purchaser. Upon delivery of the executed
Assignment Agreement to the Administrative Agent, such selling Purchaser shall
be released from its obligations hereunder to the extent of such assignment.
Thereafter the Assignee Purchaser shall for all purposes be a Purchaser party to
this Agreement and shall have all the rights and obligations of a Purchaser
under this Agreement to the same extent as if it were an original party hereto
and thereto, and no further consent or action by Seller, the Purchasers or the
Administrative Agent shall be required. Neither Seller nor the Servicer shall
have the right to assign its rights or obligations under this Agreement.
Purchasers may not assign all or any part of their rights or obligations under
this Agreement other than as permitted by this Section 10.1.
(b) Notwithstanding any other provision of this Agreement to the contrary, any
Purchaser may at any time pledge or grant a security interest in all or any
portion of its rights (including, without limitation, rights to payment of
principal and interest) under this Agreement to secure obligations of such
Purchaser to a Federal Reserve Bank located in the United States of America,
without notice to or consent of any other party hereto; provided that no such
pledge or grant of a security interest shall release such Purchaser from any of
its obligations hereunder or substitute any such pledgee or grantee for such
Purchaser as a party hereto.
     Section 10.2. Participations. Any Purchaser may, in the ordinary course of
its business at any time sell to one or more Persons (each a “Participant”)
participating interests in its Commitment and its Investments. Notwithstanding
any such sale by a Purchaser of a participating interest to a Participant, such
Purchaser’s rights and obligations under this Agreement shall remain unchanged,
such Purchaser shall remain solely responsible for the performance of its
obligations hereunder, and each of the parties hereto shall continue to deal
solely and directly with such Purchaser in connection with such Purchaser’s
rights and obligations under this Agreement. Each Purchaser agrees that any
agreement between such Purchaser and any such Participant in respect of such
participating interest shall not restrict such Purchaser’s right to agree to any
amendment, supplement, waiver or modification to this Agreement, except for any
amendment, supplement, waiver or modification described in Section 12.1(b)(i).
     Section 10.3. Replacement of Purchaser(i). If (i) Seller becomes obligated
to pay additional amounts to any Purchaser pursuant to Section 8.3, or any
Purchaser gives notice of the occurrence of any circumstances described in
Section 1.7, or (ii) any Purchaser does not consent to any matter requiring its
consent under Section 12.1 when the Required Purchasers have otherwise consented
to such matter, then Administrative Agent may within 90 days thereafter
designate another bank or financial institution meeting the requirements of an
Eligible Assignee (or otherwise reasonably acceptable to the Administrative
Agent) (such other institution being called a “Replacement Purchaser”) to
purchase the Capital of such Purchaser and such Purchaser’s rights hereunder,
without recourse to or warranty by, or expense to, such Purchaser, for a
purchase price equal to the outstanding Capital and Yield payable to such
Purchaser plus any accrued but unpaid fees owed to such Purchaser and any other
amounts payable to such

44



--------------------------------------------------------------------------------



 



Purchaser under this Agreement, and to assume all the obligations of such
Purchaser hereunder, all in compliance with Section 10.1. Upon such purchase and
assumption (pursuant to an Assignment Agreement), such Purchaser shall no longer
be a party hereto or have any rights hereunder (other than rights with respect
to indemnities and similar rights applicable to such Purchaser prior to the date
of such purchase and assumption) and shall be relieved from all obligations to
Seller hereunder, and the Replacement Purchaser shall succeed to the rights and
obligations of such Purchaser hereunder.
ARTICLE XI.
GRANT OF SECURITY INTEREST
     Section 11.1. Grant of Security Interest. In addition to any ownership
interest which the Administrative Agent may from time to time acquire pursuant
hereto, Seller hereby grants to the Administrative Agent for the ratable benefit
of the Purchasers a continuing security interest in all of Seller’s right, title
and interest in, to and under the Pool Assets, prior to all other liens on and
security interests therein to secure the prompt and complete payment of the
Aggregate Unpaids and the performance of all of Seller’s obligations under the
Transaction Documents. The Administrative Agent is hereby authorized to file a
financing statement naming Seller as the debtor and/or seller and describing the
collateral covered thereby as “all personal property and the proceeds thereof”,
“all assets and the proceeds thereof” or words of similar effect. The
Administrative Agent and the Purchasers shall have, in addition to the rights
and remedies that they may have under this Agreement, all other rights and
remedies provided to a secured creditor under the UCC and other applicable law,
which rights and remedies shall be cumulative.
ARTICLE XII.
MISCELLANEOUS

    Section 12.1. Waivers and Amendments.

          (a) No failure or delay on the part of the Administrative Agent or any
Purchaser in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other further exercise thereof or the
exercise of any other power, right or remedy. The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law. Any waiver of this Agreement shall be effective only in the specific
instance and for the specific purpose for which given.
          (b) No provision of this Agreement may be amended, supplemented,
modified or waived except in writing in accordance with the provisions of this
Section 12.1(b). This Agreement and the provisions hereof may only be amended,
supplemented, modified or waived in a writing signed by the Seller, the Servicer
and the Required Purchasers; provided, however, that (i) without the consent of
any Purchaser, the Administrative Agent and Seller may amend this Agreement
solely to add additional Persons as Purchasers hereunder; (ii) the
Administrative Agent and the Purchasers may enter into amendments to modify any
of the terms or provisions of Article IX of this Agreement without the consent
of Seller, provided that (x) such amendment

45



--------------------------------------------------------------------------------



 



has no negative impact upon Seller or Servicer, and (y) unless an Amortization
Event has occurred and is continuing, Seller shall have the right to consent to
the appointment of a successor Administrative Agent, which consent shall not be
unreasonably withheld, conditioned or delayed and (iii) without the consent of
each Purchaser directly affected thereby, (A) extend the Facility Termination
Date or the date of any payment or deposit of Collections by the Seller or the
Servicer, (B) reduce the rate or extend the time of payment of Yield (or any
component of Yield), (C) reduce any fee payable to the Administrative Agent for
the benefit of any Purchaser, (D) change the Capital of any Investment,
(E) amend, modify or waive any provision of the definition of Required
Purchasers or this Section 12.1(b), (F) consent to or permit the assignment or
transfer by the Seller of any of its rights and obligations under this
Agreement, (G) change the definition of “Commitment” and “Purchased Assets
Coverage Percentage” or (H) amend or modify any defined term (or any defined
term used directly or indirectly in such defined term) used in clauses (A)
through (G) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses. Any modification or waiver made in
accordance with this Section 12.1 shall be binding upon each of the parties
hereto.
     Section 12.2. Notices. Except as provided in this Section 12.2, all
communications and notices provided for hereunder shall be in writing (including
email, bank wire, telecopy or electronic mail or similar writing) and shall be
given to the other parties hereto at their respective addresses or telecopy
numbers set forth on the signature pages hereof or at such other address or
telecopy number as such Person may hereafter specify for the purpose of notice
to each of the other parties hereto. Each such notice or other communication
shall be effective (a) if given by telecopy or email, upon the receipt thereof,
(b) if given by mail, three (3) Business Days after the time such communication
is deposited in the mail with first class postage prepaid or (c) if given by any
other means, when received at the address specified in this Section 12.2. Seller
hereby authorizes the Purchasers to effect Purchases and Yield Rate selections
based on telephonic notices made by any Person whom the Administrative Agent in
good faith believes to be acting on behalf of Seller. Seller agrees to deliver
promptly to the Administrative Agent a written confirmation of each telephonic
notice signed by an Authorized Officer of Seller; provided, however, the absence
of such confirmation shall not affect the validity of such notice. If the
written confirmation differs from the action taken by the Administrative Agent,
the records of the Administrative Agent shall govern absent manifest error.
     Section 12.3. Ratable Payments. If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 8.3 or 8.4) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Purchasers so
that after such purchase each Purchaser will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.

46



--------------------------------------------------------------------------------



 



     Section 12.4. Protection of Ownership and Security Interests.
          (a) Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that the Administrative Agent
may reasonably request, to perfect, protect or more fully evidence the
Administrative Agent’s (on behalf of the Purchasers) ownership of or security
interest in the Pool Assets, or to enable the Administrative Agent or the
Purchasers to exercise and enforce their rights and remedies hereunder. At any
time after the occurrence of an Amortization Event, the Administrative Agent
may, or the Administrative Agent may direct Seller or the Servicer to, notify
the Obligors of Receivables, at Seller’s expense, of the ownership or security
interests of the Purchasers under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to the Administrative Agent or its designee. Seller or the
Servicer (as applicable) shall, at any Purchaser’s request, withhold the
identity of such Purchaser in any such notification.
          (b) If any Seller Party fails to perform any of its obligations
hereunder, the Administrative Agent or any Purchaser may (but shall not be
required to) perform, or cause performance of, such obligations, and the
Administrative Agent’s or such Purchaser’s costs and expenses incurred in
connection therewith shall be payable by Seller as provided in Section 8.4. Each
Seller Party irrevocably authorizes the Administrative Agent at any time and
from time to time in the sole discretion of the Administrative Agent, and
appoints the Administrative Agent as its attorney-in-fact, to act on behalf of
such Seller Party (i) to execute on behalf of Seller as debtor and to file
financing statements necessary or desirable in the Administrative Agent’s sole
discretion to perfect and to maintain the perfection and priority of the
interest of the Purchasers in the Receivables, including, financing statements
describing as the collateral covered thereby “all of debtor’s personal property
or assets” or words to that effect, not withstanding that such wording may be
broader in scope than the Receivables described in this Agreement and (ii) to
file a carbon, photographic or other reproduction of this Agreement or any
financing statement with respect to the Receivables as a financing statement in
such offices as the Administrative Agent in its sole discretion deems necessary
or desirable to perfect and to maintain the perfection and priority of the
interests of the Purchasers in the Receivables. This appointment is coupled with
an interest and is irrevocable.

47



--------------------------------------------------------------------------------



 



    Section 12.5. Confidentiality.

          (a) Each of the parties hereto shall maintain and shall cause each of
its employees and officers to maintain the confidentiality of the Fee Letters
and the other nonpublic, confidential or proprietary information with respect to
the Originators, the Seller, the Performance Guarantor, the Administrative
Agent, the Purchasers and their respective businesses obtained by it or them in
connection with the structuring, negotiating and execution of the transactions
contemplated herein, except that such party and its directors, officers and
employees may disclose such information (i) to such party’s external
accountants, attorneys, investors, potential investors and credit enhancers and
the agents or advisors of such Persons and (ii) as required by any applicable
law or regulation or by any court, regulatory body or agency having jurisdiction
over such party (including, without limitation, the filing of this Agreement
with the SEC as an exhibit to an annual or quarterly report under the Securities
Exchange Act of 1934); and provided, further, that such party shall have no
obligation of confidentiality in respect of any information which may be
generally available to the public or becomes available to the public through no
fault of such party.
          (b) Anything herein to the contrary notwithstanding, each Seller Party
hereby consents to the disclosure of any nonpublic information with respect to
it and any Originator (i) to the Administrative Agent and each of the
Purchasers, (ii) to any prospective or actual assignee or participant of the
Administrative Agent or any of the Purchasers, and (iii) to any rating agency,
and to any officers, directors, employees, outside accountants, advisors and
attorneys of any of the foregoing, provided each such Person is advised of the
confidential nature of such information and, in the case of a Person described
in clause (ii) above, agrees to be bound by the provisions of this Section 12.5.
In addition, the Administrative Agent and the Purchasers may disclose any such
nonpublic information pursuant to any law, rule, regulation, direction, request
or order of any judicial, administrative or regulatory authority or proceedings
(whether or not having the force or effect of law) although each of them shall
use commercially reasonable efforts to ensure, to the extent permitted given the
circumstances, that any such information which is so disclosed is kept
confidential.
     Section 12.6. Limitation of Liability. Except with respect to any claim
arising out of the willful misconduct or gross negligence of the Administrative
Agent or any Purchaser, no claim may be made by any Seller Party or any other
Person against the Administrative Agent or any Purchaser or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.
     Section 12.7. CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO) EXCEPT
TO THE EXTENT THAT THE PERFECTION OF THE ADMINISTRATIVE AGENT’S SECURITY
INTEREST IN THE COLLATERAL OR REMEDIES HEREUNDER IN RESPECT THEREOF ARE

48



--------------------------------------------------------------------------------



 



GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.
     Section 12.8. CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE
COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY PURCHASER TO BRING
PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE ADMINISTRATIVE AGENT OR
ANY PURCHASER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT OR ANY PURCHASER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER
PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH
OF MANHATTAN, NEW YORK.
     Section 12.9. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.
     Section 12.10. Integration; Binding Effect; Survival of Terms.
          (a) This Agreement and each other Transaction Document contain the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings.
          (b) This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns
(including any trustee in bankruptcy). This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms and shall remain in full force and effect until terminated in
accordance with its terms; provided, however, that the rights and remedies with
respect to (i) any breach of any representation and warranty made by any Seller
Party pursuant to Article V, (ii) the indemnification and payment provisions of
Article VIII, and Sections 12.6 through and including 12.9 shall be continuing
and shall survive any termination of this Agreement.

49



--------------------------------------------------------------------------------



 



     Section 12.11. Counterparts; Severability; Section References. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
     Section 12.12. PATRIOT Act. Each Purchaser that is subject to the
requirements of the Act hereby notifies Seller and the Servicer that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies Seller Parties, the Originators and their respective
Subsidiaries, which information includes the name and address of Seller, the
Originators their respective Subsidiaries and other information that will allow
such Purchasers to identify such parties in accordance with the Act.
     Section 12.13. Recourse Against Certain Parties. No recourse under or with
respect to any obligation, covenant or agreement (including, without limitation,
the payment of any fees or any other obligations) of any Seller Party contained
in this Agreement or any other agreement, instrument or document entered into by
it pursuant hereto or in connection herewith shall be had against any
incorporator, affiliate, stockholder, officer, partner, member, manager,
employee or director of any Seller Party by the enforcement of any assessment or
by any legal or equitable proceeding, by virtue of any statute or otherwise; it
being expressly agreed and understood that the agreements of the Seller Parties
contained in this Agreement and all of the other agreements, instruments and
documents entered into by it pursuant hereto or in connection herewith are, in
each case, solely the corporate obligations of the Seller Parties, and that no
personal liability whatsoever shall attach to or be incurred by the Seller
Parties or any incorporator, stockholder, affiliate, officer, partner, member,
manager, employee or director thereof under or by reason of any of the
obligations, covenants or agreements of the Seller Parties contained in this
Agreement or in any other such instruments, documents or agreements, or that are
implied therefrom. By way of clarification, the foregoing sentence shall not
limit recourse to any Seller Party for its respective obligations under this
Agreement.
[Signature Pages Follow]

50



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered by their duly authorized officers as of the date
hereof.
CMC RECEIVABLES, INC., as Seller

         
By:
  /s/ Louis A. Federle    
Name:
 
 
Louis A. Federle    
Title:
  Treasurer    

      Address for Notices: 6565 N. MacArthur Blvd., Suite 800 Irving, TX 75039
Attn:
  VP and Treasurer
Email:
  louis.federle@cmc.com
Phone:
  (214) 689-4370
Fax:
  (214) 932-7960

Receivables Purchase Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



COMMERCIAL METALS COMPANY, as the Servicer

         
By:
  /s/ Murray R. McClean    
Name:
 
 
Murray R. McClean    
Title:
  President, Chief Executive Officer and    
 
  Chairman of the Board of Directors    

      Address for Notices: 6565 N. MacArthur Blvd., Suite 800 Irving, TX 75039
Attn:
  VP and Treasurer
Email:
  louis.federle@cmc.com
Phone:
  (214) 689-4370
Fax:
  (214) 932-7960

Receivables Purchase Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



WELLS FARGO BANK, N.A.,
individually as a Purchaser and as Administrative Agent

         
By:
  /s/ Eero Maki    
Name:
 
 
Eero Maki    
Title:
  Senior Vice President    

      Address for Notices: Wells Fargo Bank, N.A. 6 Concourse Parkway,
Suite 1450 Atlanta, GA 30328
Attention:
  Eero Maki
Email:
  rsgglobal@wachovia.com
Phone:
  (404) 732-0821
Fax:
  (404) 732-0801

Receivables Purchase Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



EXHIBIT I
DEFINITIONS
          Capitalized terms used and not otherwise defined herein, are used with
the meanings attributed thereto in Agreement or, if not defined therein, in the
Sale Agreement.
          Except as otherwise specified in this Agreement, all references in
this Agreement (i) to any Person (other than the Seller) shall be deemed to
include such Person’s successors and assigns, and (ii) to any law, agreement,
statute or contract specifically defined or referred to in this Agreement shall
be deemed references to such law, agreement, statute or contract as the same may
be supplemented, amended, waived, consolidated, replaced or modified from time
to time, but only to the extent permitted by, and effected in accordance with,
the terms thereof. The words “herein,” “hereof” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any provision of this Agreement, and references to “Article,”
“Section,” “paragraph,” “Exhibit,” “Schedule” and “Appendix” are references to
this Agreement unless otherwise specified. Whenever the context so requires,
words importing any gender include the other gender. Any of the defined terms
may, unless the context otherwise requires, be used in the singular or the
plural depending on the reference; the singular includes the plural and the
plural includes the singular. The word “or” shall not be exclusive.
          All accounting terms not otherwise defined in this Agreement shall
have the meanings assigned them in conformity with GAAP. All terms used in
Article 9 of the UCC and not specifically defined in this Agreement shall be
defined herein and in the Transaction Documents as such terms are defined in the
UCC as in effect in the State of New York. Each reference to this Agreement, any
other Transaction Document, or any other agreement shall be a reference to such
agreement together with all exhibits, schedules, attachments and appendices
thereto, in each case as amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof and hereof. References to
“writing” include telecopying, printing, typing, lithography and other means of
reproducing words in a tangible visible form including computer generated
information accessible in tangible visible form. References to “written” include
faxed, printed, typed, lithographed and other means of reproducing words or
symbols in a tangible visible form consistent with the preceding sentence. The
words “including,” “includes” and “include” shall be deemed to be followed by
the words “without limitation”. For purposes of determining any ratio or making
financial calculations hereunder that include a reference to one or more months
in such determination, such reference shall be deemed a reference to a Fiscal
Month.
          Unless otherwise expressly provided herein, any period of time ending
on a day which is not a Business Day shall end on the next succeeding Business
Day. Unless otherwise stated in this Agreement, in the computation of a period
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding.”
Exhibit I — Page 1

 



--------------------------------------------------------------------------------



 



          In addition, as used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):
          “Act” has the meaning specified in Section 3.1(y).
          “Adjusted Dilution Ratio” means, at any time, the rolling average of
the Dilution Ratio for the 12 Calculation Periods then most recently ended.
          “Adverse Claim” means a Lien, security interest, charge or
encumbrance, or other right or claim in, of or on any Person’s assets or
properties in favor of any other Person.
          “Administrative Agent” has the meaning set forth in the preamble to
this Agreement.
          “Administrative Agent’s Account” means account no.
                    , account name: Wells Fargo Bank, N.A., ABA No.
                    , Reference: CMC Receivables, Inc., Swift
                    , or any other account or accounts as the Administrative
Agent may indicate from time to time.
          “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with, such Person or any Subsidiary of such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by Contract or otherwise.
          “Aggregate Capital” means, on any date of determination, the aggregate
amount of Capital of all Investments outstanding on such date.
          “Aggregate Reduction” has the meaning specified in Section 2.1.
          “Aggregate Unpaids” means, at any time, the sum of the Aggregate
Capital and all Required Amounts.
          “Agreement” means this Receivables Purchase Agreement, as it may be
amended, restated, supplemented or otherwise modified and in effect from time to
time.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the sum of (a) the higher as of such day of (i) the Prime Rate, or (ii) one-half
of one percent (0.50%) above the Federal Funds Rate, plus (b) the Applicable
Margin. For purposes of determining the Alternate Base Rate for any day, changes
in the Prime Rate or the Federal Funds Rate shall be effective on the date of
each such change.
          “Amortization Date” means the earliest to occur of (a) the Business
Day immediately prior to the occurrence of an Amortization Event set forth in
Section 7.1(g), (b) the
Exhibit I — Page 2

 



--------------------------------------------------------------------------------



 



Business Day specified in a written notice from the Administrative Agent or any
Purchaser following the occurrence and during continuation of any other
Amortization Event, and (c) the date which is five (5) Business Days after the
Administrative Agent’s receipt of written notice from Seller that it wishes to
terminate the facility evidenced by this Agreement.
          “Amortization Event” has the meaning specified in Section 7.1.
          “Applicable Margin” has the meaning set forth in the Fee Letter.
          “Assignee Purchaser” has the meaning set forth in Section 10.1.
          “Assignment Agreement” has the meaning set forth in Section 10.1.
          “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
          “Authorized Officer” means, with respect to any Person, its chief
executive officer, president, chief financial officer, treasurer, assistant
treasurer or controller.
          “Business Day” means any day on which banks are not authorized or
required to close in New York, New York or Atlanta, Georgia, and, if the
applicable Business Day relates to any computation or payment to be made with
respect to the LMIR, any day on which dealings in dollar deposits are carried on
in the London interbank market.
          “Calculation Period” means a Fiscal Month.
          “Capital” means, with respect to any Purchaser, the aggregate amount
paid to (or for the benefit of) the Seller in respect of Investments by such
Purchaser (including, without limitation, pursuant to Section 1.4(f)), as
reduced from time to time by Collections distributed and applied on account of
such Capital pursuant to Section 2.1(d) of the Agreement; provided that if such
Capital shall have been reduced by any distribution and thereafter all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason, such Capital shall be increased by the amount of such rescinded or
returned distribution as though it had not been made.
          “Capital Securities” means, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
hereafter issued.
          “Capital Settlement Date” means the next Business Day after any
Settlement Report revealing an Investment Excess is delivered.
Exhibit I — Page 3

 



--------------------------------------------------------------------------------



 



          “Capital Lease” means, as of any date, any lease of property, real or
personal, the obligations of the lessee in respect of which are required in
accordance with GAAP to be capitalized on the balance sheet of the lessee.
          “Capitalized Rentals” means, for any Person and as of any date of any
determination, the amount at which the aggregate Rentals due and to become due
under all Capital Leases under which such Person is a lessee would be reflected
as a liability on a consolidated balance sheet of such Person.
          “Cash Purchase Price” has the meaning specified in Section 1.2(a).
          “Change of Control” means:
          (a) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 50% or more of the Voting Stock of such Person;
          (b) during any period of 12 consecutive calendar months, a majority of
the members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);
          (c) any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise (including, without limitation, through the
acquisition of securities convertible into Voting Stock of CMC), or shall have
entered into a contract or arrangement that, upon consummation, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of CMC;
          (e) any Material Originator ceases to be a wholly-owned Subsidiary of
CMC; or
Exhibit I — Page 4

 



--------------------------------------------------------------------------------



 



          (f) CMC ceases to own directly at least 99% of the outstanding Voting
Stock of Seller.
          “Charged-Off Receivable” means a Receivable: (a) as to which the
Obligor thereof has taken any action, or suffered any event to occur, of the
type described in Section 7.1(g) (as if references to Seller Party therein refer
to such Obligor); (b) as to which the Obligor thereof, if a natural person, is
deceased, (c) which, consistent with the Credit and Collection Policy, would be
written off Seller’s books as uncollectible, or (d) which has been identified by
Seller as uncollectible.
          “Closing Date” means April 5, 2011.
          “CMC” has the meaning set forth in the preamble to this Agreement.
          “Collection Notice” means, with respect to a Lock-Box Agreement, a
notice given by the Administrative Agent to the related Lock-Box Bank in
substantially the form attached to such Lock-Box Agreement or otherwise pursuant
to which the Administrative Agent exercises its right to direct the disposition
of funds on deposit in the Lock-Box Account in accordance with such Lock-Box
Agreement.
          “Collections” means, with respect to any Receivable, all cash
collections and other cash proceeds in respect of such Receivable, including,
without limitation, all yield, Finance Charges or other related amounts accruing
in respect thereof and all cash proceeds of Related Security with respect to
such Receivable.
          “Commitment” means, for each Purchaser, the maximum aggregate amount
which such Purchaser is obligated to pay hereunder on account of all Investments
in an amount not to exceed in the aggregate, the amount set forth opposite such
Purchaser’s name on Schedule A to this Agreement or in the Assumption Agreement
or other agreement pursuant to which it became a Purchaser, as such amount may
be modified in accordance with the terms hereof.
          “Concentration Limit” means, at any time, in relation to the aggregate
Outstanding Balance of Receivables owed by any single Obligor and its Affiliates
(if any), the applicable concentration limit shall be determined as follows for
Obligors who have a non-credit-enhanced, senior unsecured long-term debt rating
currently assigned to them by S&P and Moody’s (or in the absence thereof, the
equivalent short term unsecured senior debt ratings), the applicable
concentration limit shall be determined according to the following table:

                                      S&P Rating   Moody’s                
Long-Term   Long-Term                 Rating (if no   Rating (if no            
Moody’s   short-term   short-term   Allowable % of Concentration   S&P Short-  
Short-Term   rating is   rating is   Eligible Limit Level   Term Rating   Rating
  available)   available)   Receivables
1
  A-1+   P-1   AA or better   Aa or better     12.5 %
2
  A-1   P-1   > A   > A2     10 %
3
  A-2   P-2   > BBB   > Baa2     8 %

Exhibit I — Page 5

 



--------------------------------------------------------------------------------



 



                                      S&P Rating   Moody’s                
Long-Term   Long-Term                 Rating (if no   Rating (if no            
Moody’s   short-term   short-term   Allowable % of Concentration   S&P Short-  
Short-Term   rating is   rating is   Eligible Limit Level   Term Rating   Rating
  available)   available)   Receivables
4
  A-3   P-3   BBB-   Baa3     6 %
5
  Below A-3 or Not
Rated by either S&P
or Moody’s   Below P-3 or Not
Rated by either S&P
or Moody’s   Below BBB- or Not
Rated by either S&P
or Moody’s   Below Baa3 or Not
Rated by either S&P
or Moody’s     4 %

; provided, however, that (i) if any Obligor has a split rating, the applicable
rating will be the higher of the two, (ii) if any Obligor is not rated by either
S&P or Moody’s, the applicable Concentration Limit shall be the one set forth in
the last line of the table above, (iii) if any Obligor does not have any rating,
concentration limit level 5 shall apply and (iv) subject to the Purchasers’ sole
discretion and/or an increase in the Required Reserve Factor Floor, upon
Seller’s request from time to time, the Purchasers may agree to a higher
percentage of Eligible Receivables for a particular Obligor and its Affiliates
(each such higher percentage, a “Special Concentration Limit”), it being
understood that any Special Concentration Limit may be cancelled by any
Purchaser upon not less than five (5) Business Days’ written notice to Seller
and the Administrative Agent.
          “Consolidated EBITDA” means Consolidated Net Income plus, without
duplication and to the extent deducted in determining Consolidated Net Income,
(a) interest expense, (b) income taxes, and (c) depreciation and amortization
expense, which will include any non-recurring, non-cash write-offs, impairments,
or other charges on any asset that otherwise in the normal course would have
been depreciated or amortized over its useful life including any write-off of
good will, in each case of the Performance Guarantor and its Subsidiaries and
computed on a consolidated basis and in accordance with GAAP.
          “Consolidated Funded Debt” means all Funded Debt of the Performance
Guarantor and its consolidated Subsidiaries, determined on a consolidated basis
and eliminating intercompany items.
          “Consolidated Interest Expense” means interest expense of the
Performance Guarantor and its consolidated Subsidiaries, computed on a
consolidated basis and in accordance with GAAP.
          “Consolidated Net Income” means, for any period, for the Performance
Guarantor and its consolidated Subsidiaries computed on a consolidated basis in
accordance with GAAP, the net income of the Performance Guarantor and its
Subsidiaries.
          “Consolidated Tangible Net Worth” means the total shareholders’ equity
of the Performance Guarantor and its consolidated Subsidiaries, calculated in
accordance with GAAP and reflected on the most recent balance sheet of the
Performance Guarantor, minus Intangible Assets.
          “Contract” means, with respect to any Receivable, any and all
instruments, agreements, invoices or other writings pursuant to which such
Receivable arises or which evidences such Receivable.
Exhibit I — Page 6

 



--------------------------------------------------------------------------------



 



          “Contract Year” means each period beginning on the Closing Date or any
anniversary thereof prior to the Final Payout Date and ending on March 30 of the
succeeding year.
          “Controlled Group” means the Purchaser, the Guarantors (as defined in
the Senior Credit Agreement) and any Person that for purposes of Title IV of
ERISA is a member of the controlled group of or under common control (within the
meaning of Section 414 of the Internal Revenue Code) with the Purchaser or any
such Guarantor.
          “Credit and Collection Policy” means the Originators’ credit and
collection policies and practices relating to Contracts and Receivables existing
on the date hereof and summarized in Exhibit VII hereto, as modified from time
to time in accordance with this Agreement.
          “Cut-Off Date” means for any Monthly Report or monthly computation,
the last day of each Calculation Period, and for any Interim Report or related
computation, the last day of the period covered by such Interim Report, as
applicable.
          “Days Sales Outstanding” means, as of any day, an amount equal to the
product of (a) 91, multiplied by (b) the amount obtained by dividing (i) the
aggregate Outstanding Balance of all Receivables as of the most recent Cut-Off
Date, by (ii) the aggregate amount of Receivables created during the three
(3) Calculation Periods including and immediately preceding such Cut-Off Date.
          “Debt to Capitalization Ratio” means, as of any date of determination,
for the Performance Guarantor and its Subsidiaries on a consolidated basis, the
ratio of (a) Consolidated Funded Debt as of such date to (b) Total
Capitalization as of such date.
          “Deemed Collections” means the aggregate of all amounts Seller shall
have been deemed to have received as a Collection of a Receivable. Seller shall
be deemed to have received a Collection of a Receivable if any Dilution occurs
with respect to such Receivable. The amount of the Collection which Seller shall
be deemed to have received shall equal, in the case of clauses (a)-(d) of the
definition of “Dilution,” the amount by which the Outstanding Balance of such
Receivable was reduced as a result thereof and, in the case of clause (e) of the
definition of “Dilution,” the Outstanding Balance of such Receivable.
          “Default Horizon Ratio” means, as of any Cut-Off Date, the ratio
(expressed as a decimal) computed by dividing (i) the aggregate sales generated
by the Originators during the last three months ending on such Cut-Off Date (or
such other period as the Administrative Agent may determine based on a Review),
by (ii) the Net Pool Balance as of such Cut-off Date.
          “Default Ratio” means, as of any Cut-Off Date, the ratio (expressed as
a percentage) computed by dividing (a) the total amount of Receivables, which
became Defaulted Receivables during the month that includes such Cut-Off Date,
by (b) the aggregate sales generated by the Originators during the month
occurring three months prior to the month ending on such Cut-Off Date.
Exhibit I — Page 7

 



--------------------------------------------------------------------------------



 



          “Defaulted Receivable” means a Receivable: (a) as to which the obligor
thereof has suffered an event of bankruptcy; (b) which, consistent with the
Credit and Collection Policy, should be written off as uncollectible; or (c) as
to which any payment, or part thereof, remains unpaid for more than 60 days past
due.
          “Deferred Purchase Price” has the meaning specified in Section 1.4(c).
          “Delinquency Ratio” means, at any time, a percentage equal to (a) the
aggregate outstanding principal balance of all Receivables that were Delinquent
Receivables at such time divided by (b) the aggregate outstanding principal
balance of all Receivables at such time.
          “Delinquent Receivable” means a Receivable as to which any payment, or
part thereof, remains unpaid for more than 60 days or more from the due date.
          “Dilution” means the amount of any reduction or cancellation of the
outstanding principal balance of a Receivable due to (a) any defective or
rejected goods or services, any cash discount or any other adjustment by any
Originator or any Affiliate thereof (other than as a result of any Collections),
or as a result of any governmental or regulatory action, (b) any setoff in
respect of any claim by the Obligor thereof (whether such claim arises out of
the same or a related or an unrelated transaction), (c) any warranty claim,
rebate or refund, (d) any misstatement of the amount thereof, or (e) any
misrepresentation.
          “Dilution Horizon Ratio” means, as of any Cut-off Date, a ratio
(expressed as a decimal), computed by dividing (a) the aggregate sales generated
by the Originators during the month ending on such Cut-Off Date plus 50% of the
aggregate sales generated by the Originators during the month which is one month
prior to the month ending on such Cut-Off Date, by (b) the Net Pool Balance as
of such Cut-Off Date, or, in each case, a longer period if it is determined
during the most recently completed field examination that the average lag
between the issuance of credit memoranda and the date of the related invoice is
longer than 45 days.
          “Dilution Ratio” means, as of any Cut-Off Date, a ratio (expressed as
a percentage), computed by dividing (a) the total amount of decreases in
outstanding principal balances due to Dilution during the month ending on such
Cut-Off Date, by (b) the aggregate sales generated by the Originators during the
month ending two months prior to the month ending on such Cut-Off Date.
          “Dilution Reserve” means, for any month, the product (expressed as a
percentage) of: (a) the sum of (i) 2.00 times the Adjusted Dilution Ratio as of
the immediately preceding Cut-Off Date, plus (ii) the Dilution Volatility
Component as of the immediately preceding Cut-Off Date, times (b) the Dilution
Horizon Ratio as of the immediately preceding Cut-Off Date.
          “Dilution Volatility Component” means, at any time, the product
(expressed as a percentage) of (i) the difference between (a) the highest
monthly rolling average Dilution Ratio over the 12 month period then most
recently ended and (b) the Adjusted Dilution Ratio, and (ii) a
Exhibit I — Page 8

 



--------------------------------------------------------------------------------



 



fraction, the numerator of which is equal to the amount calculated in (i)(a) of
this definition and the denominator of which is equal to the amount calculated
in (i)(b) of this definition.
          “Dominion Date” has the meaning specified in Section 6.2(b).
          “Eligible Assignee” means any bank or other financial institution
organized under the laws of the United States or a political subdivision thereof
having a combined capital and surplus of at least $250,000,000.
          “Eligible Receivable” means a Receivable:
          (a) the Obligor of which (i) is not an Affiliate of any Originator or
Performance Guarantor; or (ii) is not a government or a governmental subdivision
or agency (unless the Assignment of Claims Act of 1940, as amended, has been
complied with),
          (b) which is not a Delinquent Receivable or Defaulted Receivable or
owing from an Obligor as to which more than 50% of the aggregate Outstanding
Balance of all Receivables owing from such Obligor are Defaulted Receivables,
          (c) which by its terms is due and payable within 65 days of the
original billing date therefor, or such later date as my be reasonably agreed to
by the Purchasers,
          (d) which is an “account” or a “payment intangible” as defined in
section 9-102 of the UCC of all applicable jurisdictions,
          (e) which is not a Foreign Receivable and is denominated and payable
only in United States dollars in the United States,
          (f) which arises under a Contract, invoice or other written
contractual obligation which, together with such Receivable, is in full force
and effect and constitutes the legal, valid and binding obligation of the
related Obligor enforceable against such Obligor in accordance with its terms,
          (g) which arises under a Contract, invoice or other written
contractual obligation that contains an obligation to pay a specified sum of
money, contingent only upon the sale of goods or the provision of services by
the applicable Originator,
          (h) which, together with the Contract related thereto, does not
contravene any law, rule or regulation applicable thereto (including, without
limitation, any law, rule and regulation relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and with respect to which no part of the
Contract related thereto is in violation of any such law, rule or regulation,
          (i) which satisfies in all material respects all applicable
requirements of the Credit and Collection Policy,
Exhibit I — Page 9

 



--------------------------------------------------------------------------------



 



          (j) which was generated in the ordinary course of the applicable
Originator’s business,
          (k) which arises solely from the sale of goods or the provision of
services to the related Obligor by the applicable Originator, and not by any
other Person that is not an Originator (in whole or in part),
          (l) which is not subject to (A) any right of rescission or set-off, or
(B) any currently asserted counterclaim or other defense (including defenses
arising out of violation of usury laws) or any other Adverse Claim of the
applicable Obligor against the applicable Originator (i.e., the Obligor with the
right, claim or defense has such right claim or defense directly against the
Originator rather than against an affiliate of such Originator), and the Obligor
thereon holds no right as against the applicable Originator to cause such
Originator to repurchase the goods or merchandise the sale of which gave rise to
such Receivable (except with respect to sale discounts effected pursuant to the
Contract, or defective, rejected or returned goods in accordance with the terms
of the Contract); provided, however, that (1) if such rescission, set-off,
counterclaim, defense or repurchase right affects only a portion of the
Outstanding Balance of such Receivable, then such Receivable may be deemed an
Eligible Receivable to the extent of the portion of such Outstanding Balance
which is not so affected (i.e., the amount of the outstanding claim or the
amount the Obligor is entitled to set-off against the applicable Originator
based on the amount which such Originator owes the applicable Obligor) would be
netted against the applicable Receivable, but the excess of the Receivable over
such outstanding claim or set-off would be included as an Eligible Receivable)
and (2) Receivables of any Obligor which has any accounts payable from the
applicable Originator (thus giving rise to a potential offset against such
Obligor’s Receivables) may be treated as Eligible Receivable to the extent that
such Obligor has agreed pursuant to a written agreement in form and substance
satisfactory to the Administrative Agent, that such Receivable shall not be
subject to such offset,
          (m) as to which the applicable Originator has satisfied and fully
performed all obligations on its part with respect to such Receivable required
to be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable
Obligor,
          (n) as to which all right, title and interest to and in which has been
validly transferred by the applicable Originator directly or indirectly to
Seller pursuant to the Sale Agreement, and Seller has good and marketable title
thereto free and clear of any Adverse Claim (other than pursuant to the
Transaction Documents), and
          (o) is required to be paid into a Lock-Box or Lock-Box Account that is
the subject to a Lock-Box Agreement.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA also refer to any successor sections thereto.
Exhibit I — Page 10



 



--------------------------------------------------------------------------------



 



          “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with Performance Guarantor within the meaning
of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code
for purposes of provisions relating to Section 412 of the Code).
          “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by Performance Guarantor or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by Performance Guarantor
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Performance
Guarantor or any ERISA Affiliate.
          “Excess Availability” means, on any date of determination, the excess,
if any, over the Aggregate Capital outstanding, of the difference between the
Net Pool Balance and the Required Reserves as of the date of the most recent
Settlement Report.
          “Excluded Taxes” means (i) taxes imposed on or measured by any
Purchaser’s overall net income, capital or overall net profits by the
jurisdiction under which such Purchaser is organized or otherwise resident for
tax purposes, and (ii) any branch profit taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which a
Purchaser is resident for tax purposes.
          “Facility Termination Date” means the earlier of (i) March 29, 2013,
and (ii) the Amortization Date.
          “Federal Bankruptcy Code” means Title 11 of the United States Code
entitled “Bankruptcy,” as amended and any successor statute thereto.
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum for each day during such period equal to (i) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (ii) if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately
11:30 a.m. (New York City time) for such day on such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it.
Exhibit I — Page 11

 



--------------------------------------------------------------------------------



 



          “Fee Letter” means that certain Fee Letter dated as of April 5, 2011
by and among Seller, the Administrative Agent and the Purchasers, as the same
may be amended, restated or otherwise modified from time to time.
          “Fees” means, collectively, any fees payable pursuant to the Fee
Letter.
          “Final Payout Date” means the date on or after the Facility
Termination Date on which (i) the Purchase Limit and all Commitments have been
reduced to zero ($0), and (ii) all Aggregate Unpaids have been paid in full.
          “Finance Charges” means, with respect to a Contract, any finance,
interest, late payment charges or similar charges owing by an Obligor pursuant
to such Contract.
          “Fiscal Month” means one of the three fiscal periods in a Fiscal
Quarter each of which is approximately one month in duration.
          “Fiscal Quarter” means one of one of the four fiscal periods in a
Fiscal Year each of which is approximately three months in duration.
          “Fiscal Year” means any period of twelve consecutive calendar months
ending on August 31; references to a Fiscal Year with a number corresponding to
any calendar year (e.g., the “2010 Fiscal Year”) refer to the Fiscal Year ending
on August 31 of such calendar year.
          “Foreign Receivable” means any Receivable the Obligor of which is not
organized under the laws of the United States or any political subdivision
thereof.
          “Funded Debt” of any Person means, as of the date of determination and
without duplication (a) all Indebtedness of such Person for borrowed money or
which has been incurred in connection with the acquisition of plant, property
and equipment, (b) all Capitalized Rentals of such Person, and (c) all
Guaranties by such Person of Funded Debt of others; provided, however, at such
time, if any, that any obligations outstanding under this Agreement or any other
receivables facility of such Person is classified as Indebtedness for borrowed
money to be disclosed on a financial statement of such Person pursuant to GAAP,
such amount outstanding under this Agreement or any other receivables facility
shall, without duplication, be included as Funded Debt of such Person.
          “GAAP” means generally accepted accounting principles in effect in the
United States of America from time to time.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank, or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of pr pertaining to
government.
          “Guarantee” means, as to any Person, any (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any
Exhibit I — Page 12

 



--------------------------------------------------------------------------------



 



Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
          “Impermissible Qualification” means any qualification or exception to
the opinion or certification of any independent public accountant as to any
financial statement of the Performance Guarantor:
          (a) which is of a “going concern” or similar nature;
          (b) which relates to the limited scope of examination of matters
relevant to such financial statement;
          (c) which relates to the treatment or classification of any item in
such financial statement and which, if adjusted in the manner deemed appropriate
by the Performance Guarantor’s independent public accountants, would have the
effect of causing an Amortization Event.
          “Incremental Investment” means an Investment that increases the total
outstanding Aggregate Capital hereunder.
          “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
          (a) all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
Exhibit I — Page 13

 



--------------------------------------------------------------------------------



 



          (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
          (c) net obligations of such Person under any Swap Contract;
          (d) all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);
          (e) indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
          (f) Capital Leases and Synthetic Lease Obligations;
          (g) obligations in respect of Redeemable Stock of such Person;
          (h) any amounts outstanding under this Agreement or any other
receivables facility; and
          (i) all Guarantees of such Person in respect of any of the foregoing.
          For all purposes hereof, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or similar limited
liability entity) in which such Person is a general partner or a joint venturer
and for whose Indebtedness such Person is directly or indirectly liable, unless
such Indebtedness is expressly made non-recourse to such Person. The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of any Capital Lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.
          “Independent Director” means a director of Seller who (a) shall not
have been at the time of such Person’s appointment or at any time during the
preceding five years and shall not be as long as such person is a director of
Seller (i) a director, officer, employee, partner, shareholder, member, manager
or affiliate of any of the following persons (collectively, the “Independent
Parties”): the Performance Guarantor, the Servicer, any Originator, or any of
their respective Subsidiaries or Affiliates (other than Seller or another
special purpose entity which is a Subsidiary or Affiliate of the Performance
Guarantor or an Originator), (ii) a supplier to any of the Independent Parties
or Seller, (iii) the beneficial owner (at the time of such individual’s
appointment as an Independent Director or at any time thereafter while serving
as an Independent Director) of any of the outstanding membership or other equity
interests of the Seller, any Originator, the Performance Guarantor or any of
their respective Subsidiaries or Affiliates, having general voting rights,
(iv) a Person controlling or under common control with any director, partner,
shareholder, member, manager, Affiliate or supplier of any of the Independent
Parties or Seller, or (v) a member of the immediate family of any director,
officer,
Exhibit I — Page 14

 



--------------------------------------------------------------------------------



 



employee, partner, shareholder, member, manager, affiliate or supplier of any of
the Independent Parties or Seller; and (b) has not less than three (3) years
experience in serving as an independent director or independent manager for
special purpose vehicles engaged in securitization and/or structured financing
transactions. To the fullest extent permitted by applicable law, including the
General Corporations Law of the State of Delaware as in effect from time to
time, the Independent Director’s fiduciary duty in respect of any decision on
any matter requiring the unanimous vote of Seller’s directors (including the
Independent Director) shall be to Seller and its creditors rather than solely to
Seller’s shareholders. In furtherance of the foregoing, when voting on matters
subject to the vote of the directors, including any matter requiring the
unanimous vote of Seller’s directors (including the Independent Director),
notwithstanding that Seller is not then insolvent, the Independent Director
shall take into account the interests of the creditors of Seller as well as the
interests of Seller.
          “Intangible Assets” means as of the date of any determination thereof
the total amount of all goodwill, patents, trade names, trade marks, copyrights,
franchises, experimental expense, organizational expense, unamortized debt
discount and expense, deferred assets (other than prepaid insurance, prepaid
taxes, and supplies, spare parts, and other Tangible Assets which are treated as
deferred assets on the books of the Performance Guarantor), the excess of cost
of shares acquired over book value of related assets , and such other assets of
the Performance Guarantor and its consolidated Subsidiaries as are properly
classified as “Intangible Assets” in accordance with GAAP.
          “Interest Coverage Ratio” means, as of the end of each fiscal quarter,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense, in
each case for the then-most recently concluded period of four consecutive fiscal
quarters.
          “Interim Report” means a report in substantially the form of
Exhibit VIII hereto (appropriately completed), furnished by the Servicer to the
Administrative Agent and the Purchasers pursuant to Section 6.6.
          “Interim Reporting Date” means any Business Day (other than a Monthly
Reporting Date) specified by the Administrative Agent upon reasonable prior
notice to Seller Parties (i) upon the occurrence and during the continuance of
an Amortization Event and (ii) if deemed necessary or advisable in the
reasonable judgment of the Administrative Agent following an adverse change in
financial condition or circumstances of the Performance Guarantor.
          “Investment” has the meaning set forth in Section 1.1(a).
          “Investment Date” means the date on which an Investment or a
Reinvestment is made pursuant to this Agreement.
          “Investment Excess” means, on any Business Day, that (a) the Aggregate
Capital outstanding hereunder exceeds the Purchase Limit, or (b) the Purchased
Assets Coverage Percentage shall exceed 100%.
Exhibit I — Page 15

 



--------------------------------------------------------------------------------



 



          “Investment Notice” has the meaning set forth in Section 1.2.
          “Investment Price” means, for any Investment, the sum of the Cash
Purchase Price therefor (if any) plus the Deferred Purchase Price therefor.
          “IRS” means the United States Internal Revenue Service.
          “LIBOR Market Index Rate” means, for any day, (i) the three-month
Eurodollar Rate for U.S. dollar deposits as reported on the Reuters Screen
LIBOR01 Page or any other page that may replace such page from time to time for
the purpose of displaying offered rates of leading banks for London interbank
deposits in United States dollars, as of 11:00 a.m. (London time) on such date,
or if such day is not a Business Day, then the immediately preceding Business
Day (or if not so reported, then as determined by the Administrative Agent from
another recognized source for interbank quotation), in each case, changing when
and as such rate changes or (ii) if such rate is not so published or otherwise
established for any such day, the Alternate Base Rate.
          “Lien” means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property, or other priority or preferential
arrangement of any kind or nature whatsoever.
          “LMIR” means, on any date of determination, a rate per annum equal to
the sum of (a) the LIBOR Market Index Rate plus (b) the Applicable Margin.
          “Lock-Box” means each locked postal box with respect to which a bank
who has executed a Lock-Box Agreement has been granted exclusive access for the
purpose of retrieving and processing payments made on the Receivables and which
is listed on Exhibit IV.
          “Lock-Box Account” means each concentration account, depositary
account, lock-box account or similar account in which any Collections are
collected or deposited and which is listed on Exhibit IV.
          “Lock-Box Agreement” means an agreement among Seller, the
Administrative Agent and a Lock-Box Bank perfecting the Administrative Agent’s
security interest in one or more Lock-Box Accounts.
          “Lock-Box Bank” means, at any time, any of the banks holding one or
more Lock-Box Accounts.
          “Loss Reserve” means, for any Calculation Period, the product
(expressed as a percentage) of (a) 2.00, times (b) the highest three-month
rolling average Default Ratio during the 12 Calculation Periods ending on the
immediately preceding Cut-Off Date, times (c) the Default Horizon Ratio as of
the immediately preceding Cut-Off Date.
          “Material Adverse Effect” means a material adverse effect on (a) the
financial condition or operations of (i) Seller, (ii) Performance Guarantor and
its Subsidiaries, taken as a whole, or (iii) any Originator, (b) the ability of
any Seller Party to perform its obligations under
Exhibit I — Page 16

 



--------------------------------------------------------------------------------



 



this Agreement or the Sale Agreement or the ability of Performance Guarantor to
perform its obligations under the Performance Undertaking, (c) the legality,
validity or enforceability of this Agreement or any other Transaction Document,
(d) the Administrative Agent’s or any Purchaser’s interest in any material
portion of the Receivables, the Related Security or the Collections with respect
thereto, or (e) the collectability of any material portion of the Receivables.
          “Material Indebtedness” means Indebtedness in excess of $10,000,000 in
aggregate principal amount.
          “Material Originator” means any Originator originating more than 10%
of the Receivables during any twelve months period.
          “Material Subsidiary” has the meaning set forth in the Senior Credit
Agreement as of the date hereof.
          “Monthly Payment Date” means the fifth Business Day of each
Calculation Period.
          “Monthly Report” means a report in substantially the form of
Exhibit IX hereto (appropriately completed), furnished by the Servicer to the
Administrative Agent and the Purchasers pursuant to Section 6.6.
          “Monthly Reporting Date” means the 15th day of each month hereafter
(or, if any such day is not a Business Day, the next succeeding Business Day
thereafter).
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which Performance Guarantor or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five plan years, has made or been obligated to make contributions.
          “Net Pool Balance” means, at any time, the aggregate Outstanding
Balance of all Eligible Receivables at such time minus the aggregate amount by
which the Outstanding Balance of all Eligible Receivables of each Obligor and
its Affiliates exceeds the Concentration Limit or Special Concentration Limit
for such category.
          “Non Rated Obligor” shall mean any Obligor rated below A-3 or P-3 or
which is not rated by either S&P or Moody’s, respectively.
          “Obligor” means a Person obligated to make payments pursuant to a
Contract.
          “Organic Document” means, relative to any Person, its certificate or
articles of incorporation or formation, its by-laws, its partnership agreement,
its memorandum and articles of association, its limited liability company
agreement and/or operating agreement, share
Exhibit I — Page 17

 



--------------------------------------------------------------------------------



 



designations or similar organization documents and all shareholder agreements,
voting trusts and similar arrangements applicable to any of its authorized
Capital Securities.
      “Originator” has the meaning provided in the Sale Agreement. For the
avoidance of doubt, a Person that ceases to be an “Originator” in accordance
with the Transaction Documents shall cease to constitute an Originator for all
purposes of the Transaction Documents.

    “Outstanding Balance” of any Receivable at any time means the then
outstanding principal balance thereof.       “Participant” has the meaning set
forth in Section 10.2.       “PBGC” means the Pension Benefit Guaranty
Corporation and any Person succeeding to any or all of its functions under
ERISA.       “Pension Plan” means a “Plan” as such term is defined in the Senior
Credit Agreement as of the date hereof.       “Percentage” means, as to any
Purchaser, the ratio (expressed as a percentage) of its Commitment to the
aggregate of all Commitments.       “Performance Guarantor” means CMC.

      “Performance Undertaking” means a performance undertaking in the form of
Exhibit X hereto, duly executed by the Performance Guarantor in favor of Seller.
      “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
      “Pool Assets” has the meaning set forth in Section 1.3(a).
      “Portion of Capital” means, with respect to any Purchaser and its Capital,
any separate portion of such Capital being funded or maintained by such
Purchaser (or its successors or permitted assigns) by reference to a particular
interest rate basis. In addition, at any time when such Capital is not divided
into two or more such portions, “Portion of Capital” means 100% of such Capital.
      “Potential Amortization Event” means an event which, with the passage of
any applicable cure period or the giving of notice, or both, would constitute an
Amortization Event.
      “Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by WFB (which is not necessarily the lowest rate
charged to any customer), changing when and as said prime rate changes.
Exhibit I — Page 18

 



--------------------------------------------------------------------------------



 



          “Proposed Reduction Date” has the meaning specified in Section 2.1(f).
          “Purchase” each Incremental Investment and each Reinvestment.
          “Purchase Limit” means $100,000,000, as such amount may be changed
from time to time pursuant to Section 1.1(b) or Section 1.4(f) of the Agreement.
          “Purchased Assets” has the meaning set forth in Section 1.3(b).
          “Purchased Assets Coverage Percentage” means, at any time and subject
to Section 1.5 of the Agreement, the percentage computed as:

         
 
  Aggregate Capital + Required Reserve
 
Net Pool Balance    

The Purchased Assets Coverage Percentage shall be determined from time to time
in accordance with Section 1.5 of the Agreement.
          “Purchaser” has the meaning set forth in the preamble to this
Agreement and shall include their respective successors and permitted assigns.
          “Receivable” means the indebtedness and other obligations owed (at the
time it arises, and before giving effect to any transfer or conveyance
contemplated under the Transaction Documents) to an Originator, whether
constituting an account, chattel paper, an instrument or a general intangible,
arising from the sale of goods or provision of services by a division of such
Originator listed on Schedule C hereto and includes, without limitation, the
obligation to pay any Finance Charges with respect thereto. Indebtedness and
other rights and obligations arising from any one transaction, including,
without limitation, indebtedness and other rights and obligations represented by
an individual invoice, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other rights and obligations arising from any
other transaction.
          “Records” means, with respect to any Receivable, all Contracts and
other documents, books, records and other information (including, without
limitation, computer programs, tapes, disks, punch cards, data processing
software and related property and rights) relating to such Receivable, any
Related Security therefor and the related Obligor.
          “Redeemable Stock” means any Capital Securities of the Performance
Guarantor or any of its Subsidiaries which prior to the Facility Termination
Date is or may be (a) mandatorily redeemable, (b) redeemable at the option of
the holder thereof or (c) convertible into Indebtedness.
          “Reduction Notice” has the meaning set forth in Section 2.1(f).
          “Reinvestment” has the meaning set forth in Section 1.4(b).
          “Related Security” means, with respect to any Receivable:
     (i) all right, title and interest (if any) in the goods, the sale of which
gave rise to such Receivable, and any and all insurance contracts with respect
thereto,
Exhibit I — Page 19

 



--------------------------------------------------------------------------------



 



     (ii) all other security interests or liens and property subject thereto
from time to time, if any, purporting to secure payment of such Receivable,
whether pursuant to the invoice related to such Receivable or otherwise,
together with all financing statements and security agreements describing any
collateral securing such Receivable,
     (iii) all guaranties, insurance and other supporting obligations,
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable whether pursuant to the invoice related to
such Receivable or otherwise,
     (iv) all Records related to such Receivables, and
     (v) all proceeds of any of the foregoing.
When used in this Agreement, the term “Related Security” shall also include all
right, title and interest of Seller in, to and under the Sale Agreement and the
Performance Undertaking, and the proceeds of the foregoing.
          “Rentals” means and includes as of the date of any determination
thereof all fixed payments (including as such all payments which the lessee is
obligated to make to the lessor on termination of the lease or surrender of the
property) payable by the Performance Guarantor or a Material Subsidiary, as
lessee or sublessee under a lease of real or personal property, but shall be
exclusive of any amounts required to be paid by the Performance Guarantor or a
Material Subsidiary (whether or not designated as rents or additional rents) on
account of maintenance, repairs, insurance, taxes and similar charges. Fixed
rents under any so-called “percentage leases” shall be computed solely on the
basis of the minimum rents, if any, required to be paid by the lessee regardless
of sales volume or gross revenues.
          “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA, other than events for which the 30 day notice period has been
waived.
          “Required Amounts” means, on any date of determination, collectively,
the sum of (a) any Investment Excess that then exists, plus (b) all accrued and
unpaid Yield and Fees, the Indemnified Amounts, the Servicer Indemnified
Amounts, any Investment Excess and any and all other amounts (other than
Aggregate Capital) payable to the Administrative Agent or the Purchasers under
the Transaction Documents.
          “Required Purchasers” means Purchasers with Commitments in excess of
66 2/3% of the aggregate Commitment.
          “Required Reserve” means, on any day during a month, the product of
(a) the greater of (i) the Required Reserve Factor Floor and (ii) the sum of the
Loss Reserve, the Yield Reserve, the Dilution Reserve and the Servicing Reserve,
times (b) the Net Pool Balance as of the Cut-Off Date immediately preceding such
month.
          “Required Reserve Factor Floor” means, for any month, the sum
(expressed as a percentage) of (a) 16% plus (b) the product of the Adjusted
Dilution Ratio and the Dilution
Exhibit I — Page 20

 



--------------------------------------------------------------------------------



 



Horizon Ratio, in each case, as of the immediately preceding Cut-Off Date, plus
(c) the Yield Reserve, plus (d) the Servicing Reserve.
          “Restricted Junior Payment” means (i) any dividend or other
distribution, direct or indirect, on account of any share of stock of any class
of Seller now or hereafter outstanding, except a dividend payable solely in
shares of Seller of that class or any junior class, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any membership interest of Seller now or hereafter
outstanding, (iii) any payment or prepayment of principal of, premium, if any,
or interest, fees or other charges on or with respect to, and any redemption,
purchase, retirement, defeasance, sinking fund or similar payment and any claim
for rescission with respect to the Subordinated Loans, (iv) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any stock of
Seller now or hereafter outstanding, and (v) any payment of management fees by
Seller (except for reasonable management fees to an Originator or its Affiliates
in reimbursement of actual management services performed).
          “Review” shall have the meaning specified in Section 5.1(d) of this
Agreement.
          “Sale Agreement” means that certain Receivables Sale Agreement, dated
as of April 5, 2011, by and between the Originators, as sellers, and CMC
Receivables, Inc., as buyer, as the same may be amended, restated or otherwise
modified from time to time.
          “S&P” means Standard & Poor’s, a Standard & Poor’s Business Services
LLC business.
          “SEC” means the Securities and Exchange Commission.
          “Seller” has the meaning set forth in the preamble to this Agreement.
          “Seller Parties” means, collectively, (a) Seller, and (b) at any time
that CMC is acting as the Servicer or the Performance Guarantor, CMC.
          “Senior Credit Agreement” means that certain Second Amended and
Restated Credit Agreement dated November 24, 2009, among CMC, as borrower, each
lender from time to time party hereto, and Bank of America, N.A., as
administrative agent, swing line lender and letter of credit issuer.
          “Servicer” means at any time the Person (which may be the
Administrative Agent) then authorized pursuant to Article VI to service,
administer and collect Receivables.
          “Servicing Fee” has the meaning set forth in Section 6.7.
          “Servicing Reserve” means, the product (expressed as a percentage) of
(a) 1%, times (b) a fraction, the numerator of which is the highest Days Sales
Outstanding for the most recent 12 months and the denominator of which is 360.
Exhibit I — Page 21

 



--------------------------------------------------------------------------------



 



          “Settlement Date” means either a Monthly Payment Date or a Capital
Settlement Date.
          “Settlement Report” means a Monthly Report or an Interim Report.
          “Subordinated Loan” means each loan or advance evidenced by a
Subordinated Note.
          “Subordinated Note” means each “Note” under and as defined in the Sale
Agreement.
          “Subsidiary” of a Person means (i) any corporation more than 50% of
the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, association, limited liability company, joint venture
or similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of CMC.
          “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
          “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a lender under the Senior
Credit Agreement or any Affiliate of such lender).
Exhibit I — Page 22

 



--------------------------------------------------------------------------------



 



          “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
          “Tangible Assets” means as of the date of any determination thereof
the total amount of all assets of the Performance Guarantor and its consolidated
Subsidiaries (less depreciation, depletion and other properly deductible
valuation reserves) after deducting Intangible Assets.
          “Termination Day” means: (a) each day on which the conditions set
forth in Article IV of this Agreement are not satisfied or (b) each day that
occurs on or after the Facility Termination Date.
          “Total Capitalization” means, as of any date of determination, for the
Performance Guarantor and its Subsidiaries on a consolidated basis, the sum of
(a) Consolidated Tangible Net Worth as of such date and (b) Consolidated Funded
Debt as of such date.
          “Transaction Documents” means, collectively, this Agreement, each
Investment Notice, the Sale Agreement, each Lock-Box Agreement, the Fee Letter,
any Subordinated Note issued pursuant to the Sale Agreement, and all other
instruments, documents and agreements required to be executed and delivered
pursuant hereto.
          “UCC” means the Uniform Commercial Code as from time to time in effect
in the specified jurisdiction.
          “Unfunded Pension Liability” means the excess of a Pension Plan’s
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.
          “Voting Stock” means, with respect to any Person, Capital Securities
of any class or kind ordinarily having the power to vote for the election of
directors, managers or other voting members of the governing body of such
Person.
          “WFB” has the meaning set forth in the preamble to this Agreement.
          “Yield” means for each day for each Purchaser, an amount equal to the
product of the applicable Yield Rate multiplied by the Capital of such
Purchaser, annualized on a 360-day basis.
          “Yield Rate” means, on any day, a rate per annum equal to the LMIR
(or, if the LMIR is not available to the applicable Purchaser, the Alternate
Base Rate).
          “Yield Reserve” means for any Calculation Period, the product
(expressed as a percentage) of (i) 1.5 times (ii) the Alternate Base Rate as of
the immediately preceding Cut-Off
Exhibit I — Page 23

 



--------------------------------------------------------------------------------



 



Date times (iii) a fraction, the numerator of which is the highest Days Sales
Outstanding for the most recent 12 Calculation Periods and the denominator of
which is 360.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.
Exhibit I — Page 24

 



--------------------------------------------------------------------------------



 



EXHIBIT II-A
FORM OF INVESTMENT NOTICE
[Date]

To:   Wells Fargo Bank, N.A.
_______________________
_______________________

Re: INVESTMENT NOTICE
Ladies and Gentlemen:
Reference is hereby made to the Receivables Purchase Agreement dated as of
April 5, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Receivables Purchase Agreement”), among CMC Receivables, Inc.
(“Seller”), Commercial Metals Company, as initial Servicer, the purchasers from
time to time party thereto (the “Purchasers”), and Wells Fargo Bank, N.A., as
Administrative Agent for the Purchasers. Capitalized terms used herein shall
have the meanings assigned to such terms in the Receivables Purchase Agreement.
     This letter constitutes an Investment Notice pursuant to Section 1.2 of the
Receivables Purchase Agreement. Seller requests that the Purchasers make an
Investment in a pool of receivables on _____________, [201_], for an Investment
Price of $___________ with a Cash Purchase Price of$_________. Subsequent to
this Investment, the Aggregate Capital will be $______________.
Please credit the Cash Purchase Price in immediately available funds to the
following account:
[Account Name]
[Account No.]
[Bank Name & Address]
[ABA #]
Reference:
Telephone advice to: [Name] @ tel. no. ( ) ___________.
In connection with the Incremental Investment to be made on the above-specified
Investment Date, Seller hereby certifies that the following statements are true
on the date hereof, and will be true on the Investment Date (before and after
giving effect to the proposed Incremental Investment):
     (ii) the representations and warranties set forth in Article III of the
Receivables Purchase Agreement are true and correct in all material respects on
and as of the date of such Investment as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall remain
true and correct in all material respects as of such earlier date;
     (iii) no event has occurred and is continuing, or would result from the
proposed Incremental Investment, that will constitute an Amortization Event or a
Potential Amortization Event;
Exhibit II-A — Page 1

 



--------------------------------------------------------------------------------



 



     (iv) the Aggregate Capital after giving effect to the Investment requested
hereby, will not exceed the Purchase Limit;
     (v) after giving effect to the Investment requested hereby, the Purchased
Assets Coverage Percentage shall not exceed 100%; and
     (vi) the Facility Termination Date has not occurred.
Very truly yours,
CMC RECEIVABLES, INC.
By: _____________________
Name:
Title:
Exhibit II-A — Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT II-B
FORM OF REDUCTION NOTICE
[Date]

To:   Wells Fargo Bank, N.A.
_______________________
_______________________

Re: REDUCTION NOTICE
Ladies and Gentlemen:
Reference is hereby made to the Receivables Purchase Agreement dated as of
April 5, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Receivables Purchase Agreement”), among CMC Receivables, Inc.
(“Seller”), Commercial Metals Company, as initial Servicer, the purchasers from
time to time party thereto (the “Purchasers”), and Wells Fargo Bank, N.A., as
Administrative Agent for the Purchasers. Capitalized terms used herein shall
have the meanings assigned to such terms in the Receivables Purchase Agreement.
     This letter constitutes a Reduction Notice pursuant to Section 2.1(f)(i) of
the Receivables Purchase Agreement. The Seller desires to reduce the Aggregate
Capital on __________________________, 201_ by $_________________ (the
“Aggregate Reduction”). Subsequent to this Aggregate Reduction, the Aggregate
Capital will be $_________________.
Very truly yours,
CMC RECEIVABLES, INC.
By: _____________________
Name:
Title:
Exhibit II-B — Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT III
SELLER’S CHIEF EXECUTIVE OFFICE, PRINCIPAL PLACE OF BUSINESS, RECORDS
LOCATIONS, FEDERAL TAXPAYER ID NUMBER AND ORGANIZATIONAL ID
NUMBER

          Name of Seller   State of     Address of Chief   Incorporation    
Executive Office and   Organization   Federal Employee Location of Records  
Number   Identification Number
CMC Receivables, Inc.
       
6565 N. MacArthur Blvd.
       
Suite 1036
  Delaware    
Irving, TX 75039
  #3404428    

Exhibit III

 



--------------------------------------------------------------------------------



 



EXHIBIT IV
LOCK-BOXES AND LOCK-BOX ACCOUNTS

          Lock-Box Bank Name and       Corresponding Account Address   Post
Office Box Address   Number
Bank of New York Mellon
  Department 1045    
500 Ross Street, Room 1380
  P. O. Box 891045    
Pittsburg, PA 15262
  Dallas, TX 75312-1045    
 
       
Bank of New York Mellon
  Department 1090    
500 Ross Street, Room 1380
  P. O. Box 891090    
Pittsburg, PA 15262
  Dallas, TX 75312-1090    
 
       
Bank of New York Mellon
  Department 1200    
500 Ross Street, Room 1380
  P. O. Box 891200    
Pittsburg, PA 15262
  Dallas, TX 75312-1200    
 
       
Bank of New York Mellon
  Department 1054    
500 Ross Street, Room 1380
  P. O. Box 891054    
Pittsburg, PA 15262
  Dallas, TX 75312-1054    

Exhibit IV

 



--------------------------------------------------------------------------------



 



EXHIBIT V
FORM OF COMPLIANCE CERTIFICATE
To: Each of the Purchasers and Wells Fargo Bank, N.A., as Administrative Agent
This Compliance Certificate is furnished pursuant to that certain Receivables
Purchase Agreement dated as of April 5, 2011 (as amended, restated or otherwise
modified from time to time, the “Agreement”), among CMC Receivables, Inc.
(“Seller”), Commercial Metals Company (the “Servicer”), and the Purchasers from
time to time party thereto, and Wells Fargo Bank, N.A., as Administrative Agent.
Capitalized terms used herein shall have the meanings assigned to such terms in
the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
     (A) I am the duly elected _________________ of [Seller/Servicer].
     (B) I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and condition of [Seller/Servicer and its Subsidiaries] during the accounting
period covered by the attached financial statements.
     (C) To the best of my knowledge, no event has occurred which constitutes an
Amortization Event or Potential Amortization Event, as each such term is defined
under the Agreement, [during or at the end of the accounting period covered by
the attached financial statements or]1 as of the date of this Certificate,
except as set forth in paragraph (D) below.
     (D) Described below are the exceptions, if any, to paragraph (C) by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which [Seller/Servicer] has taken, is
taking, or proposes to take with respect to each such condition or event:
___________________________
The foregoing certifications, together with the financial statements delivered
with this Certificate, are made and delivered this ___ day of ______________,
201__.

         
 
   
 
[Name]    
 
  On behalf of [Seller/Servicer], in [his/her] capacity
as [title] thereof.

 

1   NOT APPLICABLE TO COMPLIANCE CERTIFICATE DELIVERED PRIOR TO INITIAL
PURCHASE.

Exhibit V

 



--------------------------------------------------------------------------------



 



EXHIBIT VI
[FORM OF] ASSIGNMENT AGREEMENT
This ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the ___ day of ____________, ____, by and between _____________________
(“Assignor”) and __________________ (“Assignee”).
PRELIMINARY STATEMENTS
     (1) This Assignment Agreement is being executed and delivered in accordance
with Section 10.1 of that certain Receivables Purchase Agreement dated as of
April 5, 2011 (as amended, restated or otherwise modified from time to time, the
“Purchase Agreement”), among CMC Receivables, Inc. (“Seller”), Commercial Metals
Company, as initial Servicer, the Purchasers from time to time party thereto,
and Wells Fargo Bank, N.A., as Administrative Agent for the Purchasers (in such
capacity, together with its successors and assigns, the “Administrative Agent”).
Capitalized terms used and not otherwise defined herein are used with the
meanings set forth or incorporated by reference in the Purchase Agreement.
     (2) Assignor is a Purchaser party to the Purchase Agreement, and Assignee
wishes to become a Purchaser thereunder; and
     (3) Assignor is selling and assigning to Assignee an undivided
____________% (the “Transferred Percentage”) interest in all of Assignor’s
rights and obligations under the Purchase Agreement and the other Transaction
Documents, including, without limitation, Assignor’s Commitment and (if
applicable) the Capital of Assignor’s Investments as set forth herein.
AGREEMENT
The parties hereto hereby agree as follows:
     The sale, transfer and assignment effected by this Assignment Agreement
shall become effective (the “Effective Date”) [two (2) Business Days] following
the date on which a written notice of effectiveness hereof is delivered by the
applicable Purchaser to the Assignee. From and after the Effective Date,
Assignee shall be a Purchaser party to the Purchase Agreement for all purposes
thereof as if Assignee were an original party thereto and Assignee agrees to be
bound by all of the terms and provisions contained therein.
     If Assignor has no outstanding Capital under the Purchase Agreement on the
Effective Date, Assignor shall be deemed to have hereby transferred and assigned
to Assignee, without recourse, representation or warranty (except as provided in
sixth paragraph below), and the Assignee shall be deemed to have hereby
irrevocably taken, received and assumed from Assignor, the Transferred
Percentage of Assignor’s Commitment and all rights and obligations associated
therewith under the terms of the Purchase Agreement, including, without
limitation, the Transferred Percentage of Assignor’s future funding obligations
under Section 1.1 of the Purchase Agreement.
     If Assignor has any outstanding Capital under the Purchase Agreement, at or
before 12:00 noon, local time of Assignor, on the Effective Date Assignee shall
pay to Assignor, in immediately available funds, an amount equal to the sum of
(i) the Transferred Percentage of the
Exhibit VI — Page 1

 



--------------------------------------------------------------------------------



 



outstanding Capital of Assignor’s Investments (such amount, being hereinafter
referred to as the “Assignee’s Capital”); (ii) all accrued but unpaid (whether
or not then due) Yield attributable to Assignee’s Capital; and (iii) accruing
but unpaid fees and other costs and expenses payable in respect of Assignee’s
Capital for the period commencing upon each date such unpaid amounts commence
accruing, to and including the Effective Date; whereupon, Assignor shall be
deemed to have sold, transferred and assigned to Assignee, without recourse,
representation or warranty (except as provided in paragraph 6 below), and
Assignee shall be deemed to have hereby irrevocably taken, received and assumed
from Assignor, the Transferred Percentage of Assignor’s Commitment and the
Capital of Assignor’s Investments (if applicable) and all related rights and
obligations under the Purchase Agreement and the Transaction Documents,
including, without limitation, the Transferred Percentage of Assignor’s future
funding obligations under Article I of the Purchase Agreement.
     Concurrently with the execution and delivery hereof, Assignor will provide
to Assignee copies of all documents requested by Assignee which were delivered
to Assignor pursuant to the Purchase Agreement.
     Each of the parties to this Assignment Agreement agrees that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Assignment Agreement.
     By executing and delivering this Assignment Agreement, Assignor and
Assignee confirm to and agree with each other, and the other Purchasers as
follows: (a) other than the representation and warranty that it has not created
any Adverse Claim upon any interest being transferred hereunder, Assignor makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made by any other Person in or in
connection with the Purchase Agreement, or the other Transaction Documents or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Purchase Agreement or any other instrument or document furnished
pursuant thereto or the perfection, priority, condition, value or sufficiency of
any Pool Assets; (b) Assignor makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Assignee, Seller, any
Obligor, any Affiliate of Seller or the performance or observance by Seller, any
Obligor or any Affiliate of Seller of any of their respective obligations under
the Transaction Documents or any other instrument or document furnished pursuant
thereto or in connection therewith; (c) Assignee confirms that it has received a
copy of the Purchase Agreement and copies of such other Transaction Documents,
and other documents and information as it has requested and deemed appropriate
to make its own credit analysis and decision to enter into this Assignment
Agreement; (d) Assignee will, independently and without reliance upon Agent, any
Purchaser or Seller and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Purchase Agreement and the other Transaction
Documents; (e) Assignee appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Transaction Documents
as are delegated to Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (f) Assignee agrees that it will perform in
Exhibit VI — Page 2

 



--------------------------------------------------------------------------------



 



accordance with their terms all of the obligations which, by the terms of the
Purchase Agreement and the other Transaction Documents, are required to be
performed by it as a Purchaser.
     Schedule I hereto sets forth the revised Commitment of Assignor and the
Commitment of Assignee, as well as administrative information with respect to
Assignee.
     THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.

                  [ASSIGNOR]    
 
           
 
  By:        
 
  Title:  
 
   
 
                [ASSIGNEE]    
 
           
 
  By:        
 
  Title:  
 
   

[CONSENTED TO:
CMC RECEIVABLES, INC.
By: _____________________
Name:
Title:]
Exhibit VI — Page 3

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO ASSIGNMENT AGREEMENT
LIST OF LENDING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT AMOUNTS
Date: _____________, ______
Transferred Percentage:____________%

                                  A-1     A-2     B-1   Assignor     Commitment
    Commitment     Outstanding           (prior to giving     (after giving    
Capital (if any)           effect to the     effect to the                
Assignment     Assignment               Agreement)     Agreement)        

                                          A-2     B-1   Assignee            
Commitment     Outstanding                   (after giving     Capital (if any)
                  effect to the                         Assignment              
      Agreement)        

Address for Notices
_________________________
_________________________
Attention:
Phone:
Fax:
Exhibit VI — Page 4

 



--------------------------------------------------------------------------------



 



EXHIBIT VII
CREDIT AND COLLECTION POLICY
[TO BE INSERTED]
Exhibit VII

 



--------------------------------------------------------------------------------



 



EXHIBIT VIII
FORM OF INTERIM REPORT
CMC Receivables, Inc. Interim Servicer Report
For the End of Day:

             
Enter Date of Interim Report:
                              

                 
 
  A/R
Balance         —  
 
  Less:            
 
  Unapplied Cash         —        
 
      AR Net of Unapplied Cash         —  
 
               
 
  Less: (from most recent MSR)            
 
  Ineligible Receivables         —  
 
  Excess Concentration Amounts         —        
 
      Net Pool Balance         —  
 
               
 
  Aggregate Reserve % (from most recent MSR)   0.00%        
 
               
 
      Dollar Reserves = (Aggregate Reserve % x NPB)         —        
 
      Maximum Potential Aggregate Capital (NPB less $ Reserves)         —  
 
               
 
  Capital of Receivable Interests         —  
 
  Outstanding            
 
               
 
      Purchase Availability or Required Paydown         —  
 
               
 
  Purchase or Paydown at Settlement         —  

The undersigned hereby represents and warrants that the foregoing is a true and
accurate accounting with respect to outstanding receivables as of xx/xx/xxxx is
in accordance with the Receivables Purchase Agreement dated April 5, 2011 and
that all representations and warranties related to such Agreement are restated
and reaffirmed.

                     
Signed:
          Date:        
 
 
 
         
 
   
Title:
                   
 
 
 
               

Exhibit VIII

 



--------------------------------------------------------------------------------



 



EXHIBIT IX
FORM OF MONTHLY REPORT
CMC Receivables, Inc. Monthly Servicer Report
For the Month Ended:
________________
(PAGE 1)
($)
Borrowing Base                                

                     
A/R ROLLFORWARD
                   
 
                   
Beginning Balance
                                      
Add: Sales
                                      
Less: Credit Memos (-)
                                      
Add: Other Adjustments (+/-)
                                      
Less: Bad Debt Write-offs < 60 days
                                      
Less: Collections — (-)
                                      
Add: Net Foreign Adjustments
                                      
Add: Misc Non-Dilutive Adjustments
                                      
Add: G/L to Aging Adjustments
                                      
EOM AR Balance
                                      

AGING SCHEDULE

                                  % of Total Aging         Current   Current
Month   1 Month Prior   2 Months Prior
 
                   
Current
                                                                          
                    
1-30 DPD
                                                                          
                    
31-60 DPD
                                                                          
                    
61-90 DPD
                                                                          
                    
91+ DPD
                                                                          
                    
Total Credits in Agings
                                                                          
                    
 
  Total Aging                
 
                                                                          
                    
 
                   
A/R RECONCILIATIONS
                   
 
                   
Calculated Ending A/R
                                      
Reported Ending A/R
                                      
Difference
              Check                         
Calculated Ending A/R
                                      
Total Aging
                                      
Difference
              Check                       
 
                   
 
                                      
UNBILLED A/R BALANCE
                   
 
                   
Exhibit IX — Page 1
                   

 



--------------------------------------------------------------------------------



 



                     
INELIGIBLES
                   
 
                   
Defaulted Receivables (Gross)
                                    
Gvt < 60 DPD
                                      
Cross Aged balance < 60 DPD (Cust. with 25% over 60 dpd)
                                      
Foreign < 60 DPD
                                      
Disputed A/R < 60 DPD
                                      
Contras < 60 DPD
                                      
Discount Accrual Reserve
                                      
Bankrupt < 60 DPD
                                      
Customer Deductions < 60 DPD
                                      
Terms > 65 days
                                      
Modified Payment Terms
                                      
Aged COD/CIA Term Rec.
                                      
Bill and Hold Rec.
                                      
Intercompany
                   
Earned but Unbilled Ineligible
                                      
 
                   
Total Ineligibles
                                      
 
                   
Eligible Receivables
                                      

Exhibit IX — Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT X
FORM OF PERFORMANCE UNDERTAKING
[TO COME]
Exhibit X — Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT XI
CORPORATE NAMES; TRADE NAMES; ASSUMED NAMES

          CORPORATE NAME   TRADE NAME   ASSUMED NAME
CMC Receivables Inc.
  N/A   N/A

Exhibit XI — Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE A
COMMITMENTS

          PURCHASER   COMMITMENT
Wells Fargo Bank, N.A.
  $ 100,000,000  
Aggregate Commitment
  $ 100,000,000  

Schedule A

 



--------------------------------------------------------------------------------



 



SCHEDULE B
CLOSING DOCUMENTS

1.   Receivables Sale Agreement   2.   Receivables Purchase Agreement   3.  
Performance Undertaking   4.   Deposit Account Control Agreement (With
Activation) with Bank of America, N.A.   5.   Blocked Account Agreement with
Notice with Bank of New York Mellon   6.   Subordinated Note in favor of CMC
Cometals Processing, Inc.   7.   Subordinated Note in favor of Howell Metal
Company   8.   Subordinated Note in favor of Structural Metals, Inc.   9.  
Subordinated Note in favor of CMC Steel Fabricators, Inc.   10.   Subordinated
Note in favor of SMI Steel Inc.   11.   Subordinated Note in favor of SMI-Owen
Steel Company, Inc.   12.   Subordinated Note in favor of AHT, Inc.   13.  
Monthly Report for February 2011 by Servicer   14.   Officer’s Certificate of
Seller   15.   Officer’s Certificate of Originators   16.   Secretary’s
Certificate of CMC Receivables, Inc. with all exhibits   17.   Secretary’s
Certificate of Commercial Metals Company with all exhibits   18.   Secretary’s
Certificate of CMC Cometals Processing, Inc. with all exhibits   19.  
Secretary’s Certificate of Howell Metal Company with all exhibits   20.  
Secretary’s Certificate of Structural Metals, Inc. with all exhibits   21.  
Secretary’s Certificate of CMC Steel Fabricators, Inc. with all exhibits   22.  
Secretary’s Certificate of SMI Steel Inc. with all exhibits   23.   Secretary’s
Certificate of SMI-Owen Steel Company, Inc. with all exhibits   24.  
Secretary’s Certificate of AHT, Inc. with all exhibits   25.   UCC-1 financing
statement naming CMC Receivables, Inc. as debtor (“all assets”)   26.   UCC-1
financing statement for each Originator naming the Originator as debtor, CMC
Receivables, Inc. as assignee, and Administrative Agent as total
assignee/secured party   27.   Copies of termination documents of the prior
facility with Bank of Nova Scotia (including executed terminations of DACAs,
lockbox agreements, etc.)   28.   Copies of UCC-3 terminations of the prior
facility with Bank of Nova Scotia   29.   Fee Letter   30.   Officer’s
Certificate for Legal Opinions   31.   Legal Opinions of Haynes & Boone relating
to (i) corporate, enforceability and security interest opinions, (ii) true
sale/contribution and (ii) substantive non-consolidation opinions   32.  
Post-Closing UCC lien searches evidencing the filing of the UCC financing
statements

Schedule B — Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE C
DIVISIONS

      Originator   Participating Division
Commercial Metals Company
  ALL DIVISIONS
 
   
CMC Cometals Processing, Inc.
  ALL DIVISIONS
 
   
Howell Metal Company
  ALL DIVISIONS
 
   
AHT, Inc.
  ALL DIVISIONS
 
   
Structural Metals, Inc.
  CMC Steel Texas
 
  CMC Logistics
 
  CMC Distribution
 
   
CMC Steel Fabricators, Inc.
  CMC Steel Arizona
 
  CMC Southern Post
 
  CMC Steel Arkansas
 
   
SMI Steel Inc.
  CMC Steel Alabama
 
   
SMI — Owen Steel Co. Inc.
  CMC Steel South Carolina

Schedule C — Page 1

 